






STOCK PURCHASE AGREEMENT
AMONG
PICO HOLDINGS, INC.,
PICO INVESTMENT CORPORATION
AND


WHITE MOUNTAINS SOLUTIONS HOLDING COMPANY




DATED AS OF JUNE 20, 2012



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS
1
SECTION 1.1.
Defined Terms
1
ARTICLE II
PURCHASE AND SALE OF capital stock
10
SECTION 2.1.
Purchase and Sale
10
SECTION 2.2.
Purchase Price
10
SECTION 2.3.
Closing
12
SECTION 2.4.
Closing Deliveries
12
ARTICLE III
REPRESENTATIONS AND WARRANTIES
14
SECTION 3.1.
Representations and Warranties of Sellers
14
SECTION 3.2.
Representations and Warranties of Buyer
31
ARTICLE IV
COVENANTS
33
SECTION 4.1.
Conduct of Business of the Companies
33
SECTION 4.2.
Access to Information
35
SECTION 4.3.
Consents, Approvals and Filings
35
SECTION 4.4.
Public Announcements
37
SECTION 4.5.
Litigation Support
37
SECTION 4.6.
Subsequent Statutory Statements
37
SECTION 4.7.
Acquisition Proposal
38
SECTION 4.8.
Employee and Benefit Matters
38
SECTION 4.9.
Termination or Assignment of Certain Third Party Contracts
38
SECTION 4.10.
Intercompany Accounts; Affiliate Agreements
39
SECTION 4.11.
Termination of Signing and Withdrawal Powers
39
SECTION 4.12.
Investment Assets
39
SECTION 4.13.
Obligations of Affiliates
39
SECTION 4.14.
Notification of Certain Matters
40
ARTICLE V
CONDITIONS PRECEDENT
40
SECTION 5.1.
Conditions to Obligations of Buyer
40
SECTION 5.2.
Conditions to Obligations of Seller
41
ARTICLE VI
SURVIVAL
42
ARTICLE VII
INDEMNIFICATION
43
SECTION 7.1.
Obligation to Indemnify
43
SECTION 7.2.
Indemnification Notice and Other Procedures
45
SECTION 7.3.
Third Party Claims
47
SECTION 7.4.
Survival
49
SECTION 7.5.
Indemnification Payments; Characterization
49
ARTICLE VIII
TAX MATTERS
49
SECTION 8.1.
Tax Indemnity
49




--------------------------------------------------------------------------------




SECTION 8.2.
Preparation and Filing of Tax Returns
50
SECTION 8.3.
Tax Refunds
52
SECTION 8.4.
Tax Notice; Tax Controversies
52
SECTION 8.5.
Cooperation and Controversies
53
SECTION 8.6.
Transfer Taxes
53
ARTICLE IX
TERMINATION PRIOR TO THE CLOSING
53
SECTION 9.1.
Termination of Agreement
53
SECTION 9.2.
Effect of Termination; Survival
54
ARTICLE X
GENERAL PROVISIONS
55
SECTION 10.1.
Fees and Expenses
55
SECTION 10.2.
Notices
55
SECTION 10.3.
Interpretation
56
SECTION 10.4.
Entire Agreement; Third-Party Beneficiaries
57
SECTION 10.5.
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
57
SECTION 10.6.
Assignment
57
SECTION 10.7.
Nature of Obligations
58
SECTION 10.8.
Exclusive Remedies and Specific Performance
58
SECTION 10.9.
Severability
58
SECTION 10.10.
Amendment; Modification and Waiver
58
SECTION 10.11.
Counterparts
59






--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 20, 2012 (the
“Date of this Agreement”), is made by and among PICO Holdings, Inc., a
California corporation (“Parent”), PICO Investment Corporation, an Ohio
corporation (“PICO Investment”, and together with Parent, the “Sellers”, and
each a “Seller”), and White Mountains Solutions Holding Company, a Connecticut
corporation (“Buyer”). Parent, PICO Investment and Buyer are sometimes referred
to herein as the “Parties” and each, individually, as a “Party”.
 
RECITALS


WHEREAS, Parent owns all of the issued and outstanding shares of capital stock
of Citation Insurance Company, a California stock insurance company (“Citation”)
and of PICO Investment;


WHEREAS, PICO Investment owns all of the issued and outstanding shares of
capital stock of Physicians Insurance Company of Ohio, an Ohio stock insurance
company (“Physicians Insurance”, and together with Citation, the “Companies” and
each a “Company”);


WHEREAS, Parent desires to sell and transfer to Buyer, and Buyer desires to
purchase from Parent, 100,000 shares of the common stock, par value $50.00 per
share, of Citation, which constitutes all of the issued and outstanding shares
of capital stock of Citation; and


WHEREAS, PICO Investment desires to sell and transfer to Buyer, and Buyer
desires to purchase from PICO Investment, 1,000,000 shares of the common stock,
par value $1.00 per share, of Physicians Insurance, which constitutes all of the
issued and outstanding shares of capital stock of Physicians Insurance.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and obligations contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:


ARTICLE 1


DEFINITIONS


SECTION 1.1. Defined Terms. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:



1

--------------------------------------------------------------------------------




“Acquisition Proposal” means any inquiry, proposal or offer from any third party
relating to, in a single transaction or series of related transactions, any (a)
acquisition of assets of either Company, (b) acquisition of beneficial ownership
of any capital stock or other securities of
either Company, or (c) merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving either Company; in each case, other than the transactions contemplated
by this Agreement or any such transaction directly involving solely the Parent's
or its Affiliates' (other than PICO Investment's or the Companies') assets,
businesses or capital stock or securities.


“Action” means any civil, criminal, administrative, investigative or informal
action, audit, demand, suit, claim, arbitration, hearing, litigation, dispute,
investigation or other proceeding of any kind or nature.


“Affiliate” means, with respect to any Person, any Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person in question. For purposes of the
foregoing, “control,” including the terms “controlling,” “controlled by” and
“under common control with,” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise.


“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in the Borough of Manhattan, the City of New York are
required to be closed for regular banking business.


“Buyer Material Adverse Effect” means a material adverse effect on the ability
of Buyer to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby on a timely basis.


“California Department” means the California Department of Insurance.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company Shares” means, collectively, the Citation Shares and the Physicians
Insurance Shares.


“Consolidated Surplus” means, as of any given date, the combined statutory
surplus of the Companies, together, calculated in a manner consistent with that
used to calculate the combined statutory surplus on the Reference SAP Balance
Sheet.


“Constituent Documents” of a Person means, as applicable, the declaration and
charter, certificate of incorporation, articles of incorporation, certificate of
designations, bylaws, or any similar organizational or governing document or
instrument of a Person.


“Contract” means any contract, agreement, mortgage, indenture, debenture, note,
loan, bond, Lease, sublease, license, franchise, obligation, instrument,
promise, understanding or other binding commitment, arrangement or undertaking
of any kind whether oral or written, and whether express or implied, to which a
Person is a party or by which any property or assets owned or used by such
Person may be bound or affected.



2

--------------------------------------------------------------------------------




“Disclosure Schedule” means the disclosure schedule accompanying this
Agreement, dated as of the Date of this Agreement and initialed by the Parties,
which will be arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in this Agreement.


“Employee Benefit Plan” means (a) any pension plan, 401(k) plan, profit-sharing
plan, health and welfare plan, and any other “employee benefit plan” (as defined
in Section 3(3) of ERISA); (b) any “multiemployer plan” (as defined in Section
3(37) of ERISA); (c) any other benefit arrangement, obligation, or practice,
whether or not legally enforceable, to provide benefits, other than salary, as
compensation for services rendered, to one or more present or former employees,
directors, agents, or independent contractors, including, without limitation,
employment agreements, severance policies or arrangements, executive
compensation arrangements, incentive arrangements, sick leave, vacation pay,
salary continuation, consulting or other compensation arrangements, worker's
compensation, bonus plans, deferred compensation, incentive compensation, stock
purchase, stock option, stock appreciation or other equity-based severance,
employee assistance, cafeteria (Section 125 plan), medical reimbursement,
dependent care reimbursement or other plan or agreement relating to compensation
or fringe benefits; and (d) any change in control plan, deal bonus, retention
program or agreement, in the case of each of (a) - (d) that was or is
established, maintained or sponsored by either Company or to which either
Company contributes or which either Company otherwise has or may have any
liability, contingent or otherwise, either directly or as a result of an ERISA
Affiliate.


“Environmental Laws” means any and all Requirements of Law, and any
administrative or judicial interpretations thereof, relating to the protection
of the environment or health and safety, including without limitation those
pertaining to the use, distribution, generation, emission, discharge, handling,
storage, processing, transportation, treatment, disposal, investigation,
remediation and monitoring of Hazardous Materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and rules issued thereunder, or any successor law.


“ERISA Affiliate” means any Person that, together with either Company, is or was
at any time treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA and any general partnership of which either Seller or
either Company is or has been a general partner.


“Fair Market Value” means, (a) with respect to an Investment Asset that is a
United States Treasury security, the highest bid received in competition with a
minimum participation of three (3) primary dealers in U.S. government securities
and (b) with respect to an Investment Asset that is not a United States Treasury
security, the highest bid received in competition with a minimum participation
of eight (8) broker/dealers that actively trade in such type of Investment
Asset.



3

--------------------------------------------------------------------------------




“Final Determination” means: (a) a decision, judgment, decree or other order by
the United States Tax Court or any other court of competent jurisdiction that
has become final and unappealable; (b) a closing agreement under Section 7121 of
the Code or a comparable provision of any state, local or foreign Tax Law that
is binding against the IRS or other Taxing
Authority; (c) any other final settlement with the IRS or other Taxing
Authority; or (d) the expiration of an applicable statute of limitations.
 
“GAAP” means United States generally accepted accounting principles.


“Governmental Entity” means any federal, state, local or foreign governmental or
regulatory authority, agency, commission, department, body, court or other
legislative, executive, or judicial or quasi-judicial governmental entity.


“Guarantor” means Sirius Re Holdings, Inc., a Delaware corporation.


“Guaranty Fund” means any insolvency fund, including any guaranty fund,
association, pool, plan or other facility (whether participation therein is
voluntary or involuntary) that provides for the assessment of, payment by or
assumption by its participants or members of a part or the whole of any claim,
debt, charge, fee or other obligation of any insurer or reinsurer, or its
respective successors or assigns, that has been declared insolvent by any
authority having jurisdiction, or which is otherwise unable to meet any claim,
debt, charge, fee or other obligation in whole or in part.


“Hazardous Materials” means (a) any petrochemical or petroleum products, oil,
waste oil, asbestos in any form that is or could become friable, and
polychlorinated biphenyls; (b) any substance that may give rise to liability
pursuant to, or is regulated under any applicable Environmental Laws; and (c)
any materials or substances defined, listed or characterized in Environmental
Laws as “hazardous,” “toxic,” “pollutant”, or “contaminant,” or words of similar
meaning or regulatory effect.


“Insurance Laws” means any Requirements Law regulating the business and products
of insurance and reinsurance.


“Intellectual Property” means (a) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a's, domain names, logos, symbols,
trade dress, assumed names, fictitious names, trade names, and other indicia of
origin, all applications and registrations for the foregoing, and all goodwill
associated therewith and symbolized thereby, including all renewals of same;
(b) inventions and discoveries, whether patentable or not, and all patents,
registrations, invention disclosures and applications therefor, including
divisions, continuations, continuations-in-part and renewal applications, and
including renewals, extensions and reissues; (c) trade secrets, confidential
information and know-how, including processes, schematics, business methods,
formulae, drawings, prototypes, models, designs, customer lists and supplier
lists; (d) published and unpublished works of authorship, whether copyrightable
or not (including without limitation databases and other compilations of
information), including mask rights and computer software (including firmware
and middleware), copyrights therein and thereto, registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof; and
(e) any other intellectual property or proprietary rights.


“IRS” means the United States Internal Revenue Service.

4

--------------------------------------------------------------------------------






“IT Assets” means computers, servers, workstations, routers, hubs, switches,
data
communications lines, all other information technology equipment, in each case,
owned by either Company or licensed or leased by or on behalf of either Company
from any third parties.


“Knowledge” of a fact or other matter will be attributable to Sellers if any
individual who is serving as an executive officer (or in any similar capacity)
of either Seller or either Company (x) is actually aware of such fact or other
matter, or (y) would reasonably be expected to have been aware of such fact or
other matter given such person's position.


“Law” means any foreign, federal, state or local law, ordinance, writ, statute,
treaty, rule or regulation.


“Lease” means a lease, sublease, license or other agreement, including all
amendments, extensions, renewals, and other agreements with respect thereto,
which grants a Person the right to possess, use or occupy (or to grant others
the right to possess, use or occupy) any Real Property or personal property.


“Leased Real Property” means 399 Venture Drive, Suite D, Lewis Center, Ohio
43035.


“Liens” means all pledges, liens, encumbrances and security interests of any
kind (other than restrictions on transfer imposed by Securities Act of 1933, as
amended (or any other applicable securities Laws) or any applicable insurance
Laws).


“Negative Condition or Restriction” means any condition or restriction (a) that
would not customarily be imposed in transactions of the type contemplated by the
Transaction Agreements; (b) solely with respect to Buyer and its Affiliates,
that materially differs from those statutory or regulatory obligations imposed
on companies holding Insurance Licenses similar to those of the Companies and
engaged in business similar to that of the Companies; (c) that is not
conditioned on the consummation of the transactions contemplated by the
Transaction Agreements in accordance with the terms of the Transaction
Agreements; (d) that could materially adversely affect the economic or other
business benefits reasonably expected to be derived by Buyer under the
Transaction Agreements or in connection with the consummation of the
transactions contemplated hereunder and thereunder had, in each case, Buyer not
been subject to any such conditions; (e) solely with respect to Buyer and its
Affiliates, that materially adversely affect the ability of Buyer or any of its
Affiliates (including, following the Closing, each Company) to conduct its
business substantially in the same manner as such business is being conducted,
including by requiring the sale, lease, license, disposal or holding separate of
any subsidiaries, assets, rights, product lines, licenses, categories of assets
or business or other operations or interests of Buyer or any Affiliate; or
(f) solely with respect to the Buyer and its Affiliates, that would otherwise
have a Buyer Material Adverse Effect.


“Ohio Department” means the Ohio Department of Insurance.


“Ohio Lease” means that certain Lease Agreement, dated August 17, 2010, by and
between Site Monitoring, LLC (401K Plan) and Physicians Insurance for the Leased
Real Property, as such Contract may be or have been amended, modified or
supplemented.



5

--------------------------------------------------------------------------------




“Order” means any award, decision, injunction, judgment, decree, settlement,
order, process, ruling, subpoena or verdict (whether temporary, preliminary or
permanent) entered, issued, made or rendered by any arbitrator, Governmental
Entity or other tribunal or authority of competent jurisdiction.


“Ordinary Course of Business” means, with respect to either Company, the
ordinary course of business of such Company consistent with past custom and
practice (including with respect to quantity and frequency).


“Pension Plan” means all Employee Benefit Plans that are defined benefit pension
plans or that are otherwise subject to Section 412 of the Code or Title IV of
ERISA.


“Permitted Liens” means Liens for Taxes that are not yet due and payable or are
being contested in good faith by appropriate proceedings.


“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.


“Post-Closing Tax Year” means a taxable year that begins after the Closing Date,
including the allocable portion of the Straddle Period determined under Section
8.1(b).


“Pre-Closing Dividends” means the cash, stock, bonds, securities or other assets
distributed by, as applicable, Citation to Parent and/or Physicians Insurance to
PICO Investment, prior to the Closing.


“Pre-Closing Tax Year” means a taxable year that ends on or before the Closing
Date, including the allocable portion of the Straddle Period determined under
Section 8.1(b).


“Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer, wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights).


“Reinsurance Contract” means any reinsurance or retrocession Contract under
which either Company may be either obligated to make payments or be eligible to
continue to receive benefits, to which either Company is a party (whether as a
ceding or assuming company) or by or to which either Company is bound or
subject, as each such Contract may have been amended, modified or supplemented.


“Requirements of Law” means, with respect to any Person, any Law or Order, in
each case binding on that Person or such Person's property or assets.


“SAP” means, as applicable, the statutory accounting practices prescribed or
permitted by the California Department and the Ohio Department, in each case
applied on a consistent basis.



6

--------------------------------------------------------------------------------




“Seller Material Adverse Effect” means (a) a material adverse effect on the
financial condition, properties, assets, liabilities, business or results of
operations of the Companies, taken together ; provided, however, that a “Seller
Material Adverse Effect” shall exclude any such effect arising out of or in
connection with: (i) changes in general economic or business conditions,
including changes in interest or currency rates; (ii) any changes that are the
result of factors generally affecting the property-casualty insurance industry
in the geographic areas in which such Company operates; (iii) changes in any
applicable Requirements of Law or applicable SAP after the Date of this
Agreement; (iv) any act or threat of terrorism or war, any armed hostilities or
terrorist activities, any threat or escalation of armed hostilities or terrorist
activities or any governmental or other response or reaction to any of the
foregoing; (v) changes as a result of any action or failure to take action, in
each case, consented to or requested by Buyer; (vi) events attributable to the
announcement or performance of this Agreement or the consummation of the
transactions contemplated hereby; or (vii) events attributable to the taking of
any action by Parent or Sellers if that action is contemplated or required by
this Agreement, or with Buyer's consent, or the failure to take any action by
Parent or Sellers if that action is prohibited by this Agreement (provided,
that, with respect to clauses (i) - (iv), such change, event, circumstance or
development does not (x) primarily relate to (or have the effect of primarily
relating to) such Company or (y) disproportionately adversely affect such
Company compared to other companies of similar size operating in the property
and casualty insurance industry in similar geographic areas in which such
Company operates or conducts business); or (b) a material adverse effect on the
ability of either Seller to perform its obligations under any Transaction
Agreement or to consummate the transactions contemplated hereby or thereby on a
timely basis.


“Targeted Pre-Closing Dividends” means Pre-Closing Dividends of up to an
aggregate amount of $27,850,000, as more particularly described on Schedule 1.1.


“Tax Allocation Agreement” means (a) that certain Tax Allocation Agreement,
dated August 15, 2000, by and among Parent, Citation and Sequoia Insurance
Company and (b) that certain Tax Allocation Agreement, dated July 1, 2005, by
and among Parent, Physicians Insurance, and Physicians Investment Company, in
each case as either such Contract may be or have been amended, modified or
supplemented.


“Tax Return” means any return, form (including, without limitation IRS Form 8275
or 8275-R), report or statement filed or required to be filed with respect to
any Tax (including any elections, declarations, schedules or attachments
thereto, and any amendment thereof) with a Taxing Authority.



7

--------------------------------------------------------------------------------




“Taxes” means all federal, state, county, local, foreign and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges
imposed by a Taxing Authority, including all income, franchise, profits, capital
gains, capital stock, gross receipts, production, customs, sales, use, transfer,
service, occupation, ad valorem, property, excise, severance, windfall profits,
premium, stamp, license, payroll, employment, social security, alternative
minimum, add-on, value-added, capital taxes, withholding and other similar
charges of any kind whatsoever (whether payable directly or by withholding and
whether or not requiring the filing of a Tax Return), and all estimated taxes,
deficiency assessments, additions to tax and penalties (civil or criminal),
interest, and additional amounts imposed by any Taxing Authority
on or in respect of a failure to comply with any requirement relating to such
taxes or any Tax Return. “Taxes” also includes any liabilities or obligations
under any agreements or arrangements with any Person with respect to the
liability for, or sharing of, Taxes (including pursuant to Section 1.1502-6 of
the Treasury Regulations or comparable provisions of state, local or foreign Tax
Law), including any liability for Taxes as a transferee or successor, by
Contract or otherwise.


“Taxing Authority” means the IRS and any other Governmental Entity responsible
for the administration of any Tax.


“Transaction Agreements” means, collectively, this Agreement and each other
agreement or instruments executed by the Parties, and their respective
Affiliates, in connection with the consummation of the transactions contemplated
hereby.


“Treasury Regulations” means the final, temporary or proposed regulations
promulgated by the United States Department of the Treasury Department under the
Code.


In addition to the foregoing, the following terms are defined in the
corresponding Sections of this Agreement:


Term
Section Reference
“Accountant”
Section 2.2(c)(ii)
“Affiliate Agreement”
Section 3.1(r)
“Agreement”
Introductory paragraph of this Agreement
“Annual Statutory Statement”
Section 3.1(d)(i)
“Buyer”
Introductory paragraph of this Agreement
“Buyer Indemnified Parties”
Section 7.1(a)
“Citation”
First Recital of this Agreement
“Citation Shares”
Section 3.1(b)(i)
“Closing”
Section 2.3
“Closing Adjustment Amount”
Section 2.2(c)(i)
“Closing Adjustment Payment”
Section 2.2(c)(iii)
“Closing Cash Payment”
Section 2.2(b)
“Closing Date”
Section 2.3
“Closing SAP Balance Sheet”
Section 2.2(c)(i)
“Companies” and “Company”
Second Recital of this Agreement
“Company Actuarial Analysis”
Section 3.1(d)(vi)
“Company Contracts”
Section 3.1(m)


8

--------------------------------------------------------------------------------




“Date of this Agreement”
Introductory paragraph of this Agreement
“Defense Notice Period”
Section 7.3(b)(i)
“Demand Notice”
Section 7.2(b)
“Dispute Notice”
Section 2.2(c)(ii)
“Dispute Period”
Section 2.2(c)(ii)
“Disputed Items”
Section 2.2(c)(ii)
“Filing Party”
Section 8.2(c)
“Guarantor Financial Statements”
Section 3.2(d)
“Guarantor”
Section 3.2(d)
“Indemnification Basket”
Section 7.1(b)(ii)
“Indemnification Cap”
Section 7.1(b)(iii)
“Indemnification Notice”
Section 7.2(a)
“Indemnified Party”
Section 7.2(a)
“Indemnifying Party”
Section 7.2(a)
“Insurance Licenses”
Section 3.1(n)(iii)
“Investment Assets”
Section 3.1(u)
“Licensed Intellectual Property”
Section 3.1(p)(i)
“Losses”
Section 7.1(a)
“Material Filings”
Section 4.3(a)
“Multiemployer Plan”
Section 3.1(h)(xi)
“Necessary Permits”
Section 4.3(a)
“New York Court”
Section 10.5
“Notice Period”
Section 2.2(c)(ii)
“Parent”
Introductory paragraph of this Agreement
“Party” and “Parties”
Introductory paragraph of this Agreement
“PBGC”
Section 3.1(h)(ix)
“Permits”
Section 3.1(k)(i)
“Physicians Insurance”
Second Recital of this Agreement
“Physicians Insurance Shares”
Section 3.1(b)(i)
“PICO Investment”
Introductory paragraph of this Agreement
“Pre-Closing Adjustment Amount”
Section 2.2(b)
“Pre-Closing SAP Balance Sheet”
Section 3.1(d)(iv)
“Preemptive Rights”
Section 3.1(b)(ii)(B)
“Purchase Price”
Section 2.2(a)
“Quarterly Statutory Statement”
Section 3.1(d)(i)
“Real Property Laws”
Section 3.1(q)(iv)
“Reference SAP Balance Sheet”
Section 3.1(d)(iii)
“Remaining Disputed Items”
Section 2.2(c)(ii)
“Resolved Items”
Section 2.2(c)(ii)
“Seller” and “Sellers”
Introductory paragraph of this Agreement
“Seller Indemnified Parties”
Section 7.1(c)
“Seller Tax Claim”
Section 8.4
“Settlement Date”
Section 2.2(b)(iii)
“Statutory Statements”
Section 3.1(d)(i)
“Straddle Period”
Section 8.1(b)
“Tax Claim”
Section 8.4


9

--------------------------------------------------------------------------------




“Tax Dispute”
Section 8.2(c)
“Tax Indemnifying Party”
Section 8.2(c)
“Tax Package”
Section 8.5(b)
 “Tax Referee”
Section 8.2(c)
“Termination Date”
Section 9.1(b)
“Third Party Claim”
Section 7.3(a)
“Transfer Taxes”
Section 8.6



ARTICLE II


PURCHASE AND SALE OF CAPITAL STOCK


SECTION 2.1. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing, (a) Parent shall sell to Buyer, and Buyer shall
purchase from Parent, the Citation Shares, and (b) PICO Investment shall sell to
Buyer, and Buyer shall purchase from PICO Investment, the Physicians Insurance
Shares, in the case of both (a) and (b), free and clear of all Liens and
Preemptive Rights.


SECTION 2.2. Purchase Price.


(a)Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Company Shares to be paid by Buyer hereunder is $17,500,000 (plus or minus the
amount of any adjustments pursuant to Section 2.2(b) and Section 2.2(c)). The
allocation of the Purchase Price to the Citation Shares and the Physicians
Insurance Shares (including any pre-Closing and post‑Closing adjustments to the
Purchase Price under Sections 2.2(b) and (c) below) is set forth on Exhibit
2.2(a)(the “Allocation”).


(b)Closing Cash Payment. Not later than the third (3rd) Business Day prior to
the Closing Date, Sellers, at their expense, shall prepare and deliver (or cause
to be prepared and delivered) the Pre-Closing SAP Balance Sheet to Buyer. At the
Closing, Buyer shall pay (the “Closing Cash Payment”) to Parent (by wire
transfer of immediately available funds to an account or accounts designated in
writing by Parent) $17,500,000 plus (or minus) the amount (the “Pre-Closing
Adjustment Amount”) by which Consolidated Surplus on the Pre-Closing SAP Balance
Sheet exceeds (or is less than) $24,000,000.


(c)Post-Closing Adjustments to Purchase Price.


(i)Not later than thirty (30) days after the Closing Date, Buyer shall, at its
expense, prepare and deliver (or cause to be prepared and delivered) to Parent
(A) a consolidated SAP balance sheet of the Companies as of the Closing Date,
which shall be prepared (as shall the Consolidated Surplus therein) in all
material respects consistent with the preparation of the Reference SAP Balance
Sheet (the “Closing SAP Balance Sheet”) and (B) Buyer's computation of the
amount (the “Closing Adjustment Amount”) by which Consolidated Surplus on the
Closing SAP Balance Sheet exceeds (or is less than) $24,000,000.

10

--------------------------------------------------------------------------------






(ii)Within thirty (30) days after Parent's receipt of the Closing SAP Balance
Sheet (the “Notice Period”), Parent shall deliver notice in writing to Buyer of
either (i) Parent's agreement as to the Closing SAP Balance Sheet and Buyer's
computation of the Closing Adjustment Amount or (ii) Parent's dispute thereof
(if any), specifying in reasonable detail to the extent reasonably possible the
nature of its dispute (any such items in dispute, the “Disputed Items” and any
such notice of the Disputed Items, the “Dispute Notice”). If Parent fails to
deliver to Buyer a Dispute Notice within the Notice Period, the Closing SAP
Balance Sheet and Buyer's computation of the Closing Adjustment Amount shall be
final and binding on the Parties. If Parent delivers a Dispute Notice to Buyer
prior to the expiration of the Notice Period, each Party shall cooperate and
shall cause its representatives to cooperate with the other Parties and
their representatives in good faith to seek to promptly resolve the Disputed
Items. Any Disputed Items that are agreed to in writing by Parent and Buyer
(such resolved Disputed Items, “Resolved Items”) within fifteen (15) days of
receipt of the Dispute Notice or such other time as is mutually agreed in
writing by Parent and Buyer (the “Dispute Period”) shall be final and binding on
the Parties. If at the end of the Dispute Period, Parent and Buyer have failed
to reach agreement with respect to any Disputed Items (such unresolved Disputed
Items, “Remaining Disputed Items”), such Remaining Disputed Items shall, within
twenty (20) days after the expiration of the Dispute Period, be submitted to the
New York, New York office of Ernst & Young or if such accounting firm is not
available, to the New York, New York office of an independent certified public
accounting firm of national standing and reputation jointly selected and
retained by Buyer and Parent that is not an independent auditor for either Buyer
or Parent or any of their respective Affiliates, is otherwise neutral and
impartial and has experience in the substance of the Remaining Disputed Items;
provided, however, that if Buyer and Parent are unable to select such other
accounting firm within twenty (20) days after the expiration of the Dispute
Period, either Buyer or Parent may request the New York, New York office of the
American Arbitration Association to appoint, within twenty (20) Business Days
from the date of such request, an independent accounting firm meeting the
requirements set forth above. The accounting firm so selected shall be referred
to herein as the “Accountant.” The Accountant may consider only the Remaining
Disputed Items and must resolve such Remaining Disputed Items in accordance with
the terms and provisions of this Agreement. The Accountant shall deliver to
Buyer and Parent, as promptly as practicable and in any event within forty-five
(45) days after its appointment, a written report setting forth the resolution
of each Remaining Disputed Item, the resulting adjustments to the Closing SAP
Balance Sheet (taking into account the Resolved Items and its resolution of the
Remaining Disputed Items), and its computation of the Closing Adjustment Amount.
Except in the case of fraud or a breach of Section 3.1(d) or (e) the conclusions
in such report shall be final and binding upon the Parties. Each of Buyer and
Parent shall (A) bear all of its fees, costs and expenses incurred by it and its
Affiliates in connection with the resolution of the Disputed Items and (B) pay
one-half of the fees and costs of the Accountant.

11

--------------------------------------------------------------------------------






(iii)On or before the second (2nd) Business Day after Buyer and Parent agree (or
are deemed to agree) to the Closing Adjustment Amount or Buyer and Parent
receive notice of any final determination of the Closing Adjustment Amount by
the Accountant, as applicable, (the “Settlement Date”) (A) Parent shall pay to
Buyer the amount by which the Pre-Closing Adjustment Amount exceeds the Closing
Adjustment Amount or (B) Buyer shall pay to Parent the amount by which the
Closing Adjustment Amount exceeds the Pre-Closing Adjustment Amount (either such
payment, the “Closing Adjustment Payment”). The Closing Adjustment Payment shall
be made by wire transfer of immediately available funds to the account or
accounts designated in writing by, as applicable, Buyer or Parent.    


SECTION 2.3. Closing. Unless this Agreement shall have been terminated pursuant
to Section 9.1, the consummation of the purchase and sale of the Company Shares
and the other transactions contemplated by this Agreement (the “Closing”) shall
take place at 10:00 a.m. on the first Business Day after the satisfaction or
waiver of all of the conditions set forth in Article V at the offices of Stevens
& Lee, P.C., 485 Madison Avenue, New York, New York, unless another date, time
or place is agreed to in writing by the Parties, or the Parties agree that the
Closing shall not be in-person. The actual date and time of Closing are herein
referred to as the “Closing Date.”


SECTION 2.4. Closing Deliveries. At the Closing, the Parties shall take the
following actions:


(a)Sellers shall deliver to Buyer:


(i)a receipt evidencing receipt by Parent of payment and delivery by Buyer of
the Closing Cash Payment;


(ii)stock certificates evidencing the Citation Shares and the Physicians
Insurance Shares, duly endorsed in blank by (as applicable) Parent and PICO
Investment or accompanied by stock powers duly executed by (as applicable)
Parent and PICO Investment in blank in proper form for transfer, and with any
required stock transfer stamps affixed thereto;


(iii)copies (or other reasonable evidence) of all valid approvals or
authorizations of, filings or registrations with, or notifications to, all
Persons required to be obtained, filed or made by either Seller and either
Company in satisfaction of Section 5.1(c);


(iv)a duly executed certificate of non‑foreign status from Parent, PICO
Investment, and each of the Companies and any other certifications required
under Sections 897 or 1445 of the Code (as applicable), in each case, sworn
under penalty of perjury and in a form and manner that complies with
Sections 897 or 1445 of the Code (as applicable) and the Treasury Regulations
promulgated thereunder;
 

12

--------------------------------------------------------------------------------






(v)the officer's certificate contemplated in Section 5.1(a), (b) and (d);


(vi)resignations of the directors and officers of each Company;


(vii)counterparts to each of the other Transaction Agreements to which Parent
and/or PICO Investment are parties, duly executed, as applicable, by Parent
and/or PICO Investment;


(viii)a copy, certified as of the Closing Date by an officer of each Seller, of
the resolutions of such Person's board of directors authorizing the execution
and delivery of this Agreement and such other Transaction Agreements to which
such Person is a party, and the consummation of the transactions contemplated
hereby and thereby;


(ix)a certificate of the Secretary or Assistant Secretary of each Seller,
certifying (1) that no amendments have been made to the applicable Company's
Constituent Documents since December 31, 2010, along with true and correct
copies of such Constituent Documents and all amendments thereto, and (2) as to
the incumbency of the officers of the Sellers executing any of the Transaction
Agreements on behalf of the Sellers;


(x)a good standing certificate from the Secretary of State of the State of
California and a certificate of compliance from the California Department for
Citation, each dated as of a date within seven (7) Business Days prior to the
Closing Date, and a bring down good standing certificate for Citation from the
Secretary of State of the State of California dated as of the Closing Date;


(xi)a good standing certificate from the Secretary of State of the State of Ohio
and a certificate of compliance from the Ohio Department for Physicians
Insurance, each dated as of a date within seven (7) Business Days prior to the
Closing Date, and a bring down good standing certificate for Physicians
Insurance from the Secretary of State of the State of Ohio dated as of the
Closing Date;


(xii)all books and records of each Company; provided, that Sellers shall deliver
to Buyer any such books and records which are not available at the Closing
within five (5) Business Days following the Closing; and


(xiii)all such additional instruments, documents and certificates provided for
by this Agreement or as may be reasonably requested by Buyer in connection with
the consummation of the transactions contemplated by this Agreement.


(b)Buyer shall deliver to Parent:


(i)the Closing Cash Payment, by wire transfer of immediately available funds to
an account or accounts designated in writing by Parent;


(ii)copies (or other reasonable evidence) of all valid approvals or
authorizations of, filings or registrations with, or notifications to, all
Governmental Entities required to be obtained, filed or made by Buyer in
satisfaction of Section 5.2(c);

13

--------------------------------------------------------------------------------






(iii)the officer's certificate contemplated in Section 5.2(a) and (b); and


(iv)all such additional instruments, documents and certificates provided for by
this Agreement or as may be reasonably requested by Parent in connection with
the consummation of the transactions contemplated by this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


SECTION 3.1. Representations and Warranties of Sellers. Sellers hereby jointly
and severally represent and warrant to Buyer, except as provided on the
Disclosure Schedule, as follows:


(a)Organization, Standing and Corporate Power


(i)Citation is a stock insurance company duly incorporated, validly existing and
in good standing under the Laws of California and has the requisite corporate
power and authority to own its properties and assets and to carry on its
business as currently conducted. Physicians Insurance is a stock insurance
company duly incorporated, validly existing and in good standing under the Laws
of Ohio and has the requisite corporate power and authority to own its
properties and assets and to carry on its business as currently conducted. Each
Company is duly qualified as a foreign corporation or other organization to do
business, and is in good standing, in each jurisdiction where the character of
its owned, operated or leased assets or properties or the nature of its
activities makes such qualification and good standing necessary, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Seller Material Adverse Effect.


(ii)Parent is a corporation duly organized, validly existing and in good
standing under the Laws of California and has the requisite power and authority
to own its properties and assets and carry on its business as currently
conducted. PICO Investment is a corporation duly organized, validly existing and
in good standing under the Laws of Ohio and has the requisite power and
authority to own its properties and assets and carry on its business as
currently conducted. Each Seller has full power and authority to enter into,
consummate the transactions contemplated by, and carry out its obligations
under, each of the Transaction Agreements to which it is a party. Each Seller is
duly qualified as a foreign corporation or other organization to do business,
and is in good standing, in each jurisdiction where the character of its owned,
operated or leased assets or properties or the nature of its activities makes
such qualification and good standing necessary, except where the failure to be
so qualified or in good standing could not reasonably be expected to have a
Seller Material Adverse Effect. The execution and delivery by each Seller of
each of the Transaction Agreements to which it is a party, the performance by
each Seller of its obligations under each of the Transaction Agreements to which
it is a party and the consummation by each Seller of the transactions
contemplated by each of the Transaction Agreements to which it is a party, have
been or will be prior to the Closing (as applicable) duly authorized by all
requisite corporate action on the part of each Seller. Each of the Transaction
Agreements to which each Seller is a party has been, or upon execution and
delivery thereof, will be, duly executed and delivered by such Seller.

14

--------------------------------------------------------------------------------




Assuming due authorization, execution and delivery by the other parties hereto
or thereto, each of the Transaction Agreements to which each Seller is a party
constitutes, or upon execution and delivery thereof will constitute, the legal,
valid and binding obligation of each Seller, enforceable against it in
accordance with its terms.


(b)Capital Structure.


(i)The authorized capital stock of Citation consists solely of 1,000,000 shares
of common stock, par value $50.00 per share, of which 100,000 shares are issued
and outstanding (the “Citation Shares”). The authorized capital stock of
Physicians Insurance consists solely of (x) 1,000,000 shares of common stock,
par value $1.00 per share, of which 1,000,000 shares are issued and outstanding
(the “Physicians Insurance Shares”) and (y) 1,000,000 shares of Preferred Stock,
par value $1.00 per share, of which no shares are issued and outstanding. All of
the Company Shares are duly authorized, validly issued, fully paid and
nonassessable. As of the Date of this Agreement, and at all times up to and
including the Closing Date, (x) Parent shall be the sole record and beneficial
direct owner of all of the Citation Shares and (y) PICO Investment shall be the
sole record and beneficial direct owner of all of the Physicians Insurance
Shares, in the case of both (x) and (y) free and clear of all Liens and
Preemptive Rights.


(ii)Except as set forth in Section 3.1(b)(ii) of the Disclosure Schedule,


(A)neither Company has issued, nor currently has outstanding, any bonds,
debentures, notes, debt instruments or other indebtedness;


(B)there are no outstanding or authorized (1) options, warrants, redemption
rights, repurchase rights, purchase rights, subscription rights, conversion
rights, exchange rights, or other Contracts or commitments that could require
either Seller or its Affiliates (including either Company) to purchase or issue,
sell, or otherwise cause to become outstanding, as applicable, any capital stock
or equity interests of either Company; or (2) stock or equity appreciation,
phantom stock or equity, profit participation, or similar rights with respect to
either Company ((1) and (2) collectively, “Preemptive Rights”);


(C)there are no (1) voting trusts, proxies or other agreements or understandings
with respect to the voting of any shares of capital stock or equity interests of
either Company; (2) bonds, debentures, notes, debt instruments or other
indebtedness of either Company having the right to vote (or convertible into, or
exchangeable for securities having the right to vote) on any matters on which
the stockholders or equity holders of either Company may vote; (3) securities or
obligations exercisable or exchangeable for, or convertible into, any capital
stock or equity interests of either Company; or (4) agreements, commitments or
understandings of any nature whatsoever, fixed or contingent, that directly or
indirectly obligates either Seller or any of its Affiliates (including either
Company) to grant, offer or enter into any of the foregoing; and

15

--------------------------------------------------------------------------------






(D)except for portfolio investments made in the Ordinary Course of Business,
neither Company (x) owns, of record or beneficially, directly or indirectly, any
membership interest, common stock, any other voting stock or similar equity
securities (including options, warrants, rights, commitments or agreements to
acquire such equity securities) of any Person or any right (contingent or
otherwise) to acquire the same; or (y) otherwise possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of any Person.


(c)Non-Contravention; Consents.


(i)The execution, delivery and performance each Seller of any Transaction
Agreement to which it is a party does not, and the consummation of the
transactions contemplated hereby and thereby will not, (A) conflict with any of
the provisions of the Constituent Documents of either Seller or of either
Company; (B) conflict with, result in a breach of or default (with or without
notice or lapse of time, or both) under or give rise to a right of termination
under, any Company Contract, permit, license or instrument to which either
Seller or either Company is a party and to which a Governmental Entity is not a
party; or (C) subject to the matters referred to in Section 3.1(c)(ii),
contravene any Requirements of Law applicable to either Seller or either Company
in any material respect.


(ii)No consent, approval or authorization of, or declaration or filing with, or
notice to, any Governmental Entity is required to be made by either Seller or
either Company in connection with the execution and delivery of any Transaction
Agreement by either Seller or the consummation by either Seller or either
Company of any of the transactions contemplated hereby or thereby, except for
(A) the approvals, filings and notices required under the insurance Laws of the
State of California and the State of Ohio necessary to, prior to the Closing,
authorize the payment of the Pre-Closing Dividends by the Companies to the
Sellers sufficient to allow the satisfaction of the condition to Closing set
forth in Section 5.1(e), (B) those consents, approvals, authorizations,
declarations, filings or notices set forth in Section 3.1(c)(ii) of the
Disclosure Schedule; and (C) such other consents, approvals, authorizations,
declarations, filings or notices which the failure to obtain or make would not
reasonably be expected to have a Seller Material Adverse Effect.


(d)Financial Statements; Reserves; Actuarial Results.


(i)Parent has furnished Buyer with copies of the following statutory statements
of each Company, in each case together with the exhibits, schedules and notes
thereto and any affirmations and certifications filed therewith (collectively,
the “Statutory Statements”): (A) the audited annual statutory financial
statements (each, an “Annual Statutory Statement”) as of December 31 for each of
the years ended 2007 through 2011, in each case as filed with (as applicable)
the California Department and the Ohio Department and (B) the unaudited
quarterly statutory financial statement (the “Quarterly Statutory Statement”)
for the quarterly period ended March 30, 2012, as filed with (as applicable) the
California Department and the Ohio Department.

16

--------------------------------------------------------------------------------






(ii)Except as set forth in Section 3.1(d)(ii) of the Disclosure Schedule, (A)
the Statutory Statements were prepared in all material respects in accordance
with applicable SAP; provided, that, except as disclosed in Section 3.1(d)(ii)
of the Disclosure Schedule, such preparation shall not have involved the use of
any material accounting practices permitted, rather than prescribed, by (as
applicable) the California Department or the Ohio Department; (B) the Statutory
Statements present fairly in all material respects the statutory financial
position of each Company at the respective date thereof and the statutory
results of operations, capital and surplus and cash flows of each Company for
the respective periods then ended; (C) the Statutory Statements complied in all
material respects with all applicable Requirements of Law when filed; (D) the
Statutory Statements were filed with or submitted to (as applicable) the
California Department and the Ohio Department, in a timely manner on forms
prescribed or permitted by (as applicable) the California Department and the
Ohio Department; and (E) no material deficiency has been asserted by any
Governmental Entity with respect to any of the Statutory Statements.


(iii)The consolidated SAP balance sheet of the Companies attached hereto as
Exhibit A (the “Reference SAP Balance Sheet”): (A) was, except as provided in
Exhibit A, prepared in all material respects in accordance with SAP, and such
preparation did not involve the use of any material accounting practices
permitted, rather than prescribed, by the California Department and the Ohio
Department and (B) presents fairly in all material respects the consolidated
statutory financial position of the Companies as of June 30, 2011.


(iv)The consolidated SAP balance sheet of the Companies as of the last day of
the month immediately preceding the Closing Date (the “Pre-Closing SAP Balance
Sheet”), when prepared and delivered to Buyer pursuant to Section 2.2(b), shall
(A) be prepared in all material respects consistent with the preparation of the
Reference SAP Balance Sheet and (B) present fairly in all material respects the
consolidated statutory financial position of the Companies as of the last day of
the month immediately preceding the Closing Date.


(v)The aggregate reserves of each Company as recorded in such Company's
Statutory Statements have been determined in all material respects in accordance
with generally accepted actuarial principles consistently applied. The insurance
reserving practices and policies of each Company have not changed, in any
material respect, since January 1, 2010 and the results of the application of
such practices and policies are reflected in all material respects in each
Company's Statutory Statements. All reserves of each Company set forth in its
Statutory Statements are fairly stated in all material respects in accordance
with generally accepted actuarial principles and meet applicable Requirements of
Law. Neither Company has intentionally or willfully misstated, underestimated or
overestimated in any Statutory Statement any liabilities in respect of insurance
losses or loss adjustment expenses of the Company. Nothing in this Section
3.1(d)(v) shall constitute a guaranty, warranty or other representation that the
gross or net reserves of either Company are sufficient to cover future adverse
loss or loss adjustment expense development of either Company.

17

--------------------------------------------------------------------------------






(vi)Seller has delivered to Buyer a true and complete copy of the actuarial
report prepared by each Company's actuaries for the period ending on December
31, 2011, and all attachments, addenda, supplements and modifications thereto
(each, a “Company Actuarial Analysis”). The information and data furnished to
each Company's actuaries by each Company which was used to prepare a Company
Actuarial Analysis was accurate in all material respects and to the Seller's
Knowledge no other information or data used by either Company's actuaries is
inaccurate in any material respect. Except as set forth in Section 3.1(d)(vi) of
the Disclosure Schedule, since December 31, 2011, the Company has not adjusted
its insurance reserves except in the Ordinary Course of Business.


(e)Absence of Undisclosed Liabilities. Neither Company has any debts,
commitments, liabilities or obligations of any kind or nature whatsoever,
whether accrued, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured, contingent, absolute, known or unknown, due
or to become due, determined, determinable or otherwise (and there is no
existing condition, situation or set of circumstances which would reasonably be
expected to result in such a debt, commitment, liability or obligation) except
(i) as disclosed on the face of the Statutory Statements of such Company, rather
than in the notes thereto and (ii) for liabilities or obligations that were
incurred in the Ordinary Course of Business since January 1, 2012 (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
Requirements of Law).


(f)Rights to the Company Shares. Upon consummation of the transactions
contemplated by this Agreement and the other Transaction Agreements, including
the execution and delivery of documents in accordance with Section 2.4, at the
Closing, Buyer shall acquire all right, title and interest in and to the Company
Shares, free of any Liens and Preemptive Rights.


(g)Employees; Labor Matters. Neither Company is a party to any labor or
collective bargaining agreement or other agreement with any labor organization
applicable to any employees of either Company. Except as set forth in Section
3.1(g) of the Disclosure Schedule there are no pending or, to the Knowledge of
Sellers, threatened complaints, charges or claims against either Company in
connection with or relating to the employment or termination of employment of
any Person.


(h)Benefit Plans.


(i)Neither Company has any liability with respect to any benefit plan or
arrangement other than the Employee Benefit Plans specified in Section 3.1(h) of
the Disclosure Schedule.  All Employee Benefit Plans conform (and have at all
times conformed) in all material respects to the requirements of ERISA, the Code
and all other applicable Requirements of Law.  Each Employee Benefit Plan has
been maintained in all material respects in accordance with its documents and
with all applicable provisions of the Code, ERISA and other applicable
Requirements of Law; and all reporting, disclosure, and notice requirements of
ERISA, the Code and other applicable Requirements of Law have been satisfied in
all material respects with respect to each Employee Benefit Plan. Except as
identified in Section 3.1(h) of the Disclosure Schedule, neither Company
sponsors, maintains or contributes to, and has never sponsored, maintained or
contributed to, or had any liability with respect to, any “employee

18

--------------------------------------------------------------------------------




benefit plan” subject to Section 302 of ERISA, Section 412 of the Code or Title
IV of ERISA.


(ii)With respect to each Employee Benefit Plan, there has occurred no non-exempt
“prohibited transaction” (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) or breach of any fiduciary duty described in Section 404
of ERISA that is reasonably likely to result in any material liability, direct
or indirect, for either Company or any stockholder or other equity holder,
officer, director, or employee of either Company.


(iii)Each Seller and each Company has paid all amounts that each of them is
required to pay as contributions to the Employee Benefit Plans as of the last
day of the most recent quarter of each of the Employee Benefit Plans; all
benefits accrued under any funded or unfunded Employee Benefit Plan will have
been paid, accrued, or otherwise adequately reserved in accordance with SAP as
of the most recent Statutory Statements; and all monies withheld from employee
paychecks with respect to Employee Benefit Plans have been transferred to the
appropriate Employee Benefit Plan in a timely manner as required by applicable
Requirements of Law.


(iv)Neither Company has incurred any liability for any excise, income or other
taxes or penalties with respect to any Employee Benefit Plan, and no event has
occurred and no circumstance exists or has existed that could give rise to any
such liability.  There are no pending or, to Seller's Knowledge, threatened
claims by or on behalf of any Employee Benefit Plans, or by or on behalf of any
participants or beneficiaries of any Employee Benefit Plans or other Persons,
alleging any breach of fiduciary duty on the part of either Company or any of
their officers, directors or employees under ERISA or any applicable
Requirements of Law, or claiming benefit payments other than those made in the
ordinary operation of such plans.  No Employee Benefit Plan is presently under
audit or examination (nor has notice been received of a potential audit or
examination) by the IRS, the Department of Labor, or any other Governmental
Entity, and no matters are pending with respect to any Employee Benefit Plan
under any IRS program.


(v)No Employee Benefit Plan contains any provision or is subject to any
Requirements of Law that could prohibit the transactions contemplated by any
Transaction Agreement or that could give rise to any vesting of benefits,
severance, termination, or other payments or liabilities as a result of the
transactions contemplated by any Transaction Agreement, and no payments or
benefits under any Employee Benefit Plan or other agreement of either Seller,
either Company or any Affiliate will be considered “excess parachute payments”
under Section 280G of the Code.  Neither of the Sellers nor either Company has
declared or paid any bonus compensation in contemplation of the transactions
contemplated by any Transaction Agreement.  No payments or benefits under any
Employee Benefit Plan or other agreement of either Seller or either Company are,
or are expected to be, subject to the disallowance of a deduction under Section
162(m) of the Code.

19

--------------------------------------------------------------------------------






(vi)With respect to any Employee Benefit Plan that is an employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA), (A) each welfare
plan for which contributions are claimed as deductions under any provision of
the Code is in compliance in all material respects with all applicable
requirements pertaining to such deduction, (B) with respect to any welfare
benefit fund (within the meaning of Section 419 of the Code) related to a
welfare plan, there is no disqualified benefit (within the meaning of Section
4976(b) of the Code) that could result in the imposition of a tax under Section
4976(a) of the Code, (C) any Employee Benefit Plan that is a group health plan
(within the meaning of Section 4980B(g)(2) of the Code) complies, and has
complied, in all material respects with all of the requirements of Section 4980B
of the Code, ERISA, Title XXII of the Public Health Service Act, the applicable
provisions of the Social Security Act, the Health Insurance Portability and
Accountability Act of 1996, and other applicable Requirements of Law, and (D) no
welfare plan provides health or other benefits after an employee's or former
employee's retirement or other termination of employment except as required by
Section 4980B of the Code.


(vii)All Persons classified by either Company as independent contractors satisfy
and have at all times satisfied the requirements of applicable Requirements of
Law to be so classified; each Company has fully and accurately reported their
compensation on IRS Forms 1099 when required to do so; and neither Company has
any obligations to provide benefits with respect to such Persons under Employee
Benefit Plans or otherwise.  No individuals are currently providing, or have
ever provided, services to either Company pursuant to a leasing agreement or
similar type of arrangement, nor has either Company entered into any arrangement
whereby services will be provided by such individuals.


(viii)There have been no requests for a waiver from the IRS with respect to any
minimum funding requirement under Section 412 of the Code


(ix)Neither Company has incurred any liability to the Pension Benefit Guaranty
Corporation (“PBGC”) under Section 4001 et seq. of ERISA. Except as identified
in Section 3.1(h)(ix) of the Disclosure Schedule, no condition exists that is
reasonably likely to result in either Company incurring liability under Title IV
of ERISA, either directly or with respect to any ERISA Affiliate. All premiums
payable to the PBGC have been paid when due.


(x)There has not been, with regard to any Pension Plan, any reportable event, as
defined in Section 4043 of ERISA, that is required to be reported to the PBGC by
law or regulation.


(xi)Neither of the Sellers nor either Company contributes to a multiemployer
plan, as defined in Section 3(37) of ERISA (“Multiemployer Plan”), or has
contributed to a Multiemployer Plan.

20

--------------------------------------------------------------------------------






(i)Absence of Certain Changes or Events. Since January 1, 2012, there has not
been any Seller Material Adverse Effect and each Company has conducted its
business in all material respects in the Ordinary Course of Business; provided,
that since December 31, 2000 and December 31, 1995, respectively, neither
Citation nor Physicians Insurance has written any new or renewal insurance or
reinsurance business. Except (i) as contemplated or permitted by this Agreement
or (ii) as disclosed in Section 3.1(i) of the Disclosure Schedule, since
January 1, 2012 there has not occurred any of the actions or events listed in
Section 4.1.


(j)Taxes.


(i)All Tax Returns required to be filed with respect to either Company with any
relevant Taxing Authority have been duly and timely filed in the manner
prescribed by applicable Requirements of Law (taking into account all valid
extensions) and such Tax Returns were correct and complete in all material
respects. All Taxes due and owing by either Company (whether or not shown on any
Tax Return) have been paid. To the Knowledge of the Sellers, no claim has ever
been made by a Taxing Authority in a jurisdiction where either Company does not
file Tax Returns that either Company is or may be subject to taxation by that
jurisdiction.


(ii)Neither of the Sellers nor either Company has received from any Taxing
Authority (including jurisdictions where either Company has not filed Tax
Returns) any (A) written notice indicating an intent to open an audit or other
review; (B) written request for information related to Tax matters; or (C)
notice of deficiency or proposed adjustment for any amount of Tax proposed,
asserted, or assessed by any Taxing Authority against either Company. Section
3.1(j)(ii) of the Disclosure Schedule lists all Tax Returns filed with respect
to each Company for taxable periods ended on or after December 31, 2006,
indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject of audit. Parent has delivered or made
available to Buyer correct and complete copies of all Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to each
Company filed or received since December 31, 2006.


(iii)Neither of the Sellers nor either Company with respect to either Company
has executed or filed any agreement or other document extending the period for
assessment, reassessment or collection of any amounts of Taxes that will be in
force after the Closing Date, and no power of attorney granted by either Company
or either Seller with respect to either Company prior to the Closing Date shall
remain in effect after the Closing Date. Neither of the Sellers nor either
Company with respect to either Company is a party to or bound by any closing
agreement, offer in compromise, or similar agreement with any Taxing Authority.
Neither of the Sellers nor either Company with respect to either Company is a
party to any Action by any Taxing Authority. There are no pending or, to the
Knowledge of Sellers, threatened Actions by any Taxing Authority.


(iv)There are no Liens for any Taxes upon the properties or assets of either
Company or on the Citation Shares or on the Physicians Insurance Shares, other
than for current Taxes not yet due and payable.

21

--------------------------------------------------------------------------------






(v)Other than the Tax Allocation Agreements, neither Company is a party to or
bound by any tax indemnity, tax sharing or tax allocation agreement.


(vi)Neither Company (A) has ever been a member of any affiliated group of
corporations, within the meaning of Section 1504 of the Code, other than the
group of which each Company is presently a member or (B) has liability for the
Taxes of any Person under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local, or foreign Law), as a transferee or
successor, by Contract, or otherwise.


(vii)Neither Company has made, or is it required to make, any adjustment under
Section 481(a) of the Code by reason of a change in accounting method or
otherwise.


(viii)Neither Company is a party to any Contract or plan that has resulted or
could result, separately or in the aggregate, in the payment of (i) any “excess
parachute payment” within the meaning of Section 280G of the Code (or any
corresponding provision of state, local or foreign Tax law) or (ii) any amount
that will not be fully deductible as a result of Section 162(m) of the Code (or
any corresponding provision of state, local or foreign Tax Law).


(ix)Neither Company has ever been a United States real property corporation (as
defined in Section 897(c)(2) of the Code) during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.


(x)Neither Company has ever been a party to any joint venture, partnership or
other Contract which could reasonably be expected to be treated as a partnership
for tax purposes.


(xi)Each Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and
complied with all information reporting, backup withholding provisions and
similar provisions of applicable Tax Law.


(xii)Each Company has sufficient information contained in its records to
calculate any taxable income or allowable loss which may arise as the result of
the disposition of properties or assets owned by such Company at the Closing
Date. Neither Company has any deferred intercompany transactions which will
result in a Tax liability to either Company.


(xiii)Neither Company has engaged in a reportable transaction as that term is
defined in Treasury Regulation 1.6011-4.

22

--------------------------------------------------------------------------------






(xiv)Neither Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax Law) executed on or
prior to the Closing Date; (B) intercompany transaction or excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law);
(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or (D) prepaid amount received on or prior to the Closing Date.


(xv)Neither Company has distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or Section 361 of the
Code.


(xvi)No private letter rulings, technical advice memoranda or similar agreements
or rulings have been requested, entered into or issued by any Taxing Authority
with respect to either Company.


(xvii)Neither Company has entered into a gain recognition agreement pursuant to
Treasury Regulations Section 1.367(a)-8. Neither Company has transferred an
intangible the transfer of which could be subject to the rules of Section 367(d)
of the Code.


(k)Compliance with Applicable Law.
 
(i)Except as set forth in Section 3.1(k) of the Disclosure Schedule, (A) each
Company has in full force and effect all material federal, state, local and
foreign governmental approvals, authorizations, consents, licenses and permits
(excluding Insurance Licenses, collectively, “Permits”) necessary for it to own,
lease or operate its properties and assets and to carry on its business as now
conducted; (B) each Company is in compliance with all applicable Requirements of
Law in all material respects; (C) no event has occurred or circumstance exists
that (with or without the giving of notice or the lapse of time or both) (x)
constitutes or results, directly or indirectly, in a material violation of, or a
failure to comply with, any applicable Requirements of Law by either Company, or
(y) would reasonably be expected to result in the revocation, withdrawal,
suspension, cancellation, or termination of, or any modification to, any Permit;
(D) neither of the Sellers nor either Company has received any written notice or
other communication from any Governmental Entity or any other Person regarding
(x) any actual, alleged, possible, or potential violation of, or failure to
comply with, any applicable Requirements of Law in any material respect, or (y)
any actual, proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Permit which has not been
resolved; and (E) all material applications required to have been filed for the
renewal of each Permit have been duly filed on a timely basis with the
appropriate Governmental Entity, and all other material filings required to have
been made with respect to each Permit have been duly made on a timely basis with
the appropriate Governmental Entity.

23

--------------------------------------------------------------------------------






(ii)Without limiting the generality of the representations and warranties made
in Section 3.1(k)(i), and based upon each Company's ownership, possession or
operation of Real Property, if any: (A) each Company is, and at all times has
been, in compliance with all Environmental Laws; (B) neither Company is subject
to any outstanding Order relating to compliance with any Environmental Laws or
to the investigation or cleanup of any Hazardous Materials; (C) there are no
claims, actions, proceedings, investigations or violations relating to any
Environmental Law pending, or, to the Knowledge of Sellers, threatened against
either Company; and (D) there are no past or present actions, circumstances,
conditions, events or incidents, including without limitation the presence,
handling, transportation, disposal, release or threatened release of any
Hazardous Material that would reasonably be expected to impose any material
obligation on either Company or form the basis of any material claim under any
Environmental Law.


(l)Litigation.


(i)Except in the Ordinary Course of Business in connection with the policies of
insurance written by either Company, there are no Actions or Orders issued,
pending or, to the Knowledge of Sellers, threatened against either Seller (with
respect to clause (A), below, in each case of each Seller, solely in relation to
either Company or either Company's respective assets, properties or businesses)
or either Company on any of their respective properties or assets, at law, in
equity or otherwise, in, before or by, or otherwise involving any Governmental
Entity or other Person that (A) are material to either Seller or either Company
or (B) individually or in the aggregate, challenge the validity or legality of,
or have the effect of prohibiting, preventing, restraining, delaying, making
illegal or otherwise interfering with, any Transaction Agreement, the
consummation of transactions contemplated by any Transaction Agreement, any
action taken or proposed to be taken by either Seller or either Company pursuant
hereto or thereto or in connection with the transactions contemplated hereby or
thereby. Parent has delivered or made available to Buyer copies of all
pleadings, correspondence and other documents relating to the each Action and
Order arising in the Ordinary Course of Business in connection with the policies
of insurance written by either Company. Neither of the Companies, nor any of
their respective assets, businesses or properties, is subject to any unsatisfied
or outstanding Order.


(ii)Each Seller (solely in relation to either Company or either Company's
respective assets, properties or businesses, or the transactions contemplated by
this Agreement) and each Company is, and at all times has been, in compliance in
all material respects with all of the terms and requirements of each Order to
which it, or any of the properties or assets owned or used by it, is or has been
subject. Neither of the Sellers (solely in relation to either Company or either
Company's respective assets, properties or businesses, or the transactions
contemplated by this Agreement) nor either Company has received any written
notice or other communication from any Governmental Entity or any other Person
regarding any actual, alleged, possible or potential material violation of, or
failure to comply with, any term or requirement of any Order to which either
Seller (solely in relation to either Company or either Company's respective
assets, properties or businesses, or the transactions contemplated by this
Agreement) or either Company or any of the properties or assets owned or used by
any of them, is or has been subject.



24

--------------------------------------------------------------------------------




(m)Contracts. Section 3.1(m) of the Disclosure Schedule lists the only Contracts
(other than policies of insurance written by the Company in the Ordinary Course
of Business) to which either Company is a party or by which it or properties or
assets owned or used by either Company are bound or affected which (i) involve
payments to or from either Company of greater than $10,000, (ii) commit either
Company to pay any fees, bonus or other amount upon or following any threatened
or actual change in control, or change in the nature of the business of either
Company or (iii) contain covenants restricting, restraining or impairing the
ability of (A) either Company to engage in any line of business or with any
Person, to compete with any Person, to do business with any Person or in any
location or to employ any person or (B) any Person to obtain products or
services from either Company (such Contracts, collectively, the “Company
Contracts”). Parent has delivered or made available to Buyer a correct and
complete copy of each written Company Contract and Section 3.1(m) of the
Disclosure Schedule contains a written summary of the terms and conditions of
each oral Company Contract. Each Company Contract is the legal, valid and
binding obligation of the Company that is a party thereto, and to the Knowledge
of Sellers, of each other party thereto, and is enforceable in accordance with
its terms, subject to (i) Law of general application relating to bankruptcy,
insolvency and the relief of debtors and (ii) Law governing specific
performance, injunctive relief and other equitable remedies. Neither the Company
that is a party thereto nor, to the Knowledge of Sellers, any other party, is in
material violation or default of any term of any such Company Contract and, no
condition or event exists which with the giving of notice or the passage of
time, or both, would constitute a material violation or default of any Company
Contract by the Company that is a party thereto, or, to the Knowledge of
Sellers, any other party thereto or permit the termination, modification,
cancellation or acceleration of performance of the obligations of the Company
that is a party thereto, or any other party to such Company Contract. Except as
set forth in Section 3.1(m) of the Disclosure Schedule, the consummation of the
transactions contemplated by the Transaction Agreements will not give rise to a
right of a party or parties (other than the Company that is a party thereto) to
any Company Contract to terminate, modify, cancel or accelerate the performance
of the obligations of the Company that is a party to such Company Contract or
impose liability under the terms thereof on the Company that is a party thereto.
    
(n)Insurance Matters.


(i)Parent has made available to Buyer or provided Buyer with copies of: (A) any
reports of examination (including, without limitation, financial, market conduct
and similar examinations) of each Company issued by any insurance regulatory
authority since January 1, 2007; and (B) all other filings or submissions under
insurance holding company statutes and regulations made by either Company with
any insurance regulatory authority since January 1, 2007. Each Company has filed
all material reports, registrations, filings and submissions required to be
filed with any insurance regulatory authority (including without limitation,
under any applicable insurance holding company statute) since January 1, 2007.
All such reports, registrations, filings and submissions were in material
compliance with applicable Insurance Laws when filed or as amended or
supplemented, and no material deficiencies have been asserted by any
Governmental Entity with respect to such reports, registrations, filings or
submissions that have not been cured or remedied to the satisfaction of the
applicable insurance regulatory authority.

25

--------------------------------------------------------------------------------






(ii)Except as set forth in Section 3.1(n)(ii) of the Disclosure Schedule, (A)
all policy forms issued by or on behalf of either Company, and all policies,
binders, slips, certificates and participation agreements and other agreements
of insurance, whether individual or group, (including all applications,
supplements, endorsements, riders and ancillary agreements in connection
therewith) and all amendments, applications, brochures, illustrations and
certificates pertaining thereto, are, to the extent required under applicable
Insurance Laws, on forms approved by applicable insurance regulatory authorities
or which have, where required by applicable Insurance Laws, been approved by all
applicable Governmental Entities or filed with and not objected to (or such
objection has been withdrawn or resolved) by such Governmental Entities within
the period provided by applicable Insurance Laws for objection, and all such
forms comply in all material respects with, and have been administered in all
material respects in accordance with, applicable Insurance Laws and (B) all
premium rates established by either Company that are required to be filed with
or approved by Governmental Entities have been so filed or approved, the
premiums charged conform in all material respects to the premium rating plans
and underwriting methodologies so filed or approved and comply in all material
respects (or complied in all material respects at the relevant time) with
applicable Insurance Laws.


(iii)Without limiting the generality of the foregoing, (A)  each Company has
conducted and is conducting its business in compliance in all material respects
with all Insurance Laws; (B)  each Company has held and holds all
qualifications, registrations, filings, licenses, permits, certificates,
consents, approvals or authorizations issued or granted by Governmental
Authorities, where applicable, necessary to write the types of insurance,
reinsurance and other products written by it and otherwise as necessary for the
conduct of their respective insurance and reinsurance businesses in each of the
jurisdictions where each Company conducts or operates, or has conducted or
operated, its business (the “Insurance Licenses”); (C) all of the Insurance
Licenses are valid and in full force and effect; (D) neither Company is the
subject of any pending or, to the Knowledge of Sellers, threatened in writing
Action for or contemplating the suspension, termination, modification,
limitation, cancellation, revocation, nonrenewal or impairment of its Insurance
Licenses, and to the Knowledge of Sellers there is no existing fact or
circumstance that, individually or in the aggregate would be reasonably likely
to result in the suspension, termination, modification, limitation,
cancellation, revocation, nonrenewal or impairment of such Insurance Licenses;
and (E) provided that all consents described in Section 3.1(c) have been
obtained, no Insurance License of either Company shall be suspended, terminated,
modified, limited, cancelled, revoked, not renewed or impaired or become
suspended, terminated, modified, limited, cancelled, revoked, not renewed or
impaired, in whole or in part, as a result of the execution and delivery by
either Seller of, or the consummation of the transactions contemplated by, the
Transaction Agreements. Neither Company has transacted insurance or reinsurance
business in any jurisdiction requiring it to have an Insurance License to
transact such business in which it did not possess such Insurance License.
Section 3.1(n)(iii) of the Disclosure Schedule sets forth a true, correct and
complete list of the Insurance Licenses. The Parent has made available to Buyer,
prior to the date hereof, true, correct, and complete copies of the Insurance
Licenses.

26

--------------------------------------------------------------------------------






(iv)Each Company has marketed, sold and issued insurance products in compliance
in all material respects with all applicable Requirements of Law. To the
Knowledge of Sellers, no proceeding or customer complaint has been filed with
the insurance regulatory authorities which would reasonably be expected to lead
to the revocation, failure to renew, limitation, suspension, restriction, or
impairment of any Insurance License.


(v)Except as set forth in Section 3.1(n)(v) of the Disclosure Schedule, all
Persons through whom either Company has placed or sold insurance and reinsurance
were duly licensed (to the extent such licensing is required) to sell or place
insurance and reinsurance in the jurisdictions where, and at the time when, they
did so on behalf of each Company. No agent, broker, intermediary or producer has
any underwriting or binding authority on behalf of either Company and neither
Company is a party to any managing general agency Contract or other similar
arrangement.


(vi)Except as set forth in Section 3.1(n)(vi) of the Disclosure Schedule, no
claim or assessment by any Guaranty Fund is pending, neither of the Sellers nor
either Company has received notice of any such claim or assessment, and, to the
Knowledge of Sellers, there is no basis for the assertion of any such claim or
assessment against either Company by any such Guaranty Fund.


(o)Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any brokers', finders', financial advisors' or similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of either Seller or any of its
Affiliates (including the Companies), except those for which the Sellers will be
solely responsible.


(p)Intellectual Property.


(i)Neither Company owns any registered Intellectual Property. Except for
“shrink-wrapped” and similar software licenses and applications that are
generally available to the public, Section 3.1(p)(i) of the Disclosure Schedule
sets forth a list of all registered Intellectual Property licensed to or used by
either Company (the “Licensed Intellectual Property”). Except as set forth in
Section 3.1(p)(i) of the Disclosure Schedule, each Company has valid rights to
use the Licensed Intellectual Property free and clear of any royalty or other
payment obligation (except as provided in any license).


(ii)Neither Company's use of the Licensed Intellectual Property conflicts with
or infringes on the Intellectual Property of any other Person. Neither of the
Sellers nor either Company has received written notice from any other Person
challenging the right of either Company to use any of the Licensed Intellectual
Property.

27

--------------------------------------------------------------------------------






(iii)Except as set forth in Section 3.1(p)(iii) of the Disclosure Schedule, no
party to any Contract for Licensed Intellectual Property has given written
notice of its intention to cancel, terminate, change the scope of rights under,
or fail to renew any Contract for Licensed Intellectual Property. Neither
Company nor, to the Knowledge of Sellers, any other party to any Contract for
Licensed Intellectual Property, has repudiated in writing any material provision
thereof. Each Contract for Licensed Intellectual Property is valid, subsisting
and enforceable (subject to (a) Law of general application relating to
bankruptcy, insolvency and the relief of debtors and (b) Law governing specific
performance, injunctive relief and other equitable remedies) and is not subject
to any outstanding Order or agreement adversely affecting either Company's use
thereof or its rights thereto.


(iv)To the Knowledge of Sellers, none of the Licensed Intellectual Property
contains any “time bombs,” “Trojan horses”, “back doors”, “trap doors”, “worms”,
viruses, bugs or faults that (x) enable or assist any Person to access without
authorization any of the Licensed Intellectual Property; or (y) otherwise
materially adversely affect the functionality of the Licensed Intellectual
Property, except as disclosed in its documentation. No Person has gained
unauthorized access to any of the Licensed Intellectual Property. None of the
Licensed Intellectual Property contains any shareware, open source code, or
other software whose use requires disclosure or licensing of Intellectual
Property.


(q)Property and Assets.


(i)Except for Intellectual Property (which is excluded from this Section
3.1(q)), each Company (A) has good and valid title to, or valid and subsisting
leasehold interests in, all its personal property assets and other rights
(including IT Assets), free and clear of all Liens, except for Permitted Liens,
and (B) owns, has valid leasehold interests in or valid contractual rights to
use, all of the material assets, tangible and intangible, used by its businesses
(including IT Assets).


(ii)Neither Company owns, nor has it ever owned, any Real Property.
 
(iii)The Ohio Lease is the only Lease for Real Property to which either Company
is a party.


(iv)Physicians Insurance is not in material violation of any applicable
building, zoning, subdivision, health and safety or other land use laws,
including The Americans with Disabilities Act of 1990, as amended (collectively,
the “Real Property Laws”) and the current use and occupancy of the Leased Real
Property and operation of the business of Physicians Insurance thereon does not
violate any Real Property Laws in any material respect.

28

--------------------------------------------------------------------------------






(r)Certain Relationships. Except as set forth in Section 3.1(r) of the
Disclosure Schedule, neither Company is a party to any Contract with Seller or
its other Affiliates, or any equityholder, partner, manager, officer or director
of such Persons or, to Seller's Knowledge, any employee of such Persons (the
“Affiliate Agreements”). Section 3.1(r) of the Disclosure Schedule sets forth a
true and complete list of all balances due under any Affiliate Agreement as of
the last Business Day of the calendar month immediately preceding the Date of
this Agreement. Except as disclosed in Section 3.1(r) of the Disclosure
Schedule, since January 1, 2012, there has not been any incurrence or accrual of
any liability (as a result of allocations or otherwise) by either Company or
other transaction between the Company and Seller or any of its other Affiliates,
or any equityholder, partner, manager, officer or director of such Persons or,
to Seller's Knowledge, any employee of such Persons, except in the Ordinary
Course of Business.


(s)Reinsurance.


(i)Neither of the Sellers nor either Company has received any written notice of
any material default under any Reinsurance Contract.
    
(ii)Neither of the Sellers nor either Company has received any written notice
from any other party to a Reinsurance Contract (A) that the financial condition
of such other party to any Reinsurance Contract is impaired with the result that
a default thereunder may reasonably be anticipated, or (B) from any applicable
reinsurer that any amount of reinsurance ceded by either Company will be
uncollectible or otherwise defaulted upon. Except as set forth on
Section 3.1(s)(ii) of the Disclosure Schedule, each Company was able to obtain
full reserve credit for financial statement purposes under applicable SAP with
respect to the liabilities ceded under each of the Reinsurance Contracts. Since
January 1, 2012, there has not been any material change in the ability of either
Company to obtain, if so desired, full reserve credit for financial statement
purposes under applicable SAP for such liabilities.


(t)Annuities. There are no annuities of which the claimant under an insurance
policy issued by either Company is payee but for which the Company is
contingently liable.
 

29

--------------------------------------------------------------------------------






(u)Investments. Section 3.1(u) of the Disclosure Schedule sets forth a list of
all investment assets (whether or not required by SAP to be reflected on a SAP
balance sheet), including, without limitation, bonds, notes, debentures,
mortgage loans, real estate, collateral loans, derivatives and all other
instruments of indebtedness, stocks, partnership or joint venture interests and
all other equity interests, certificates issued by or interests in trusts,
derivatives and all other assets acquired for investment purposes that are
beneficially owned by either Company as of the fourth (4th) Business Day
immediately preceding the date hereof (such investment assets, together with all
investment assets acquired by either Company between the fourth (4th) Business
Day immediately preceding the date hereof and the Closing Date are referred to
herein as the “Investment Assets”). Each Company has good and marketable title
to all Investment Assets owned by it, free and clear of all Liens. None of the
Investment Assets is in default in the payment of principal or interest or
dividends and, to the Knowledge of Sellers, there has occurred no event which
(whether with notice or lapse of time or both) will result in a default under,
or cause the impairment of, any of the Investment Assets. All of the Investment
Assets comply with, and the acquisition thereof complied with, any and all
investment restrictions under applicable Requirements of Law. Between the fourth
(4th) Business Day prior to the date of this Agreement and the date of this
Agreement, any cash on-hand (including any interest, dividends or principal
repayment received during such four (4) Business Day period with respect to any
Investment Asset (other than any Investment Asset that will be included in a
Pre-Closing Dividend)) and the proceeds from the sale of any Investment Asset
during such four (4) Business Day period (other than any Investment Asset that
will be included in a Pre-Closing Dividend) (i) have been invested or reinvested
solely in United States Treasuries with maturities of three (3) years or less or
(ii) are held in cash or money market (or similar) funds denominated in United
States dollars. None of the Investment Assets are derivatives, subject to
securities lending or similar agreements, or subject to repurchase/reverse
purchase or similar agreements.


(v)Accounts with Financial Institutions. Section 3.1(v) of the Disclosure
Schedule sets forth a list of all safe deposit boxes, active bank accounts and
other time or demand deposits of either Company, including any brokerage and
custodial accounts for securities owned by either Company, together with the
names and addresses of the applicable financial institution or other depository,
the account number, and the identities of all Persons authorized to draw thereon
or who have access thereto.
(w)Insurance. Section 3.1(w) of the Disclosure Schedule sets forth a list of all
policies of insurance maintained by each of the Companies as of the date hereof
with respect to their properties and the conduct of their respective businesses.
All such policies are valid and enforceable in accordance with their terms and
are in full force and effect (assuming no default by any such insurer), all
premiums thereon have been paid when due and the Companies are otherwise in
compliance in all material respects with the terms and provisions of such
policies. No written notice of cancellation, termination or revocation or other
written notice that any such policy is no longer in full force or effect or that
the issuer of any policy is not willing or able to perform its obligations
thereunder has been received by any of the Companies and the Companies are not
in default of any provision thereof.


(x)Powers of Attorney. No Person holds a power of attorney entitling such Person
to bind either Company except those statutory agents for service of process
identified in Section 3.1(x) of the Disclosure Schedule.



30

--------------------------------------------------------------------------------




(y)Disclaimer. Except for the representations and warranties contained in this
Article III, neither of Sellers makes any other representation or warranty of
any kind or nature whatsoever, oral or written, express or implied, with respect
to Sellers or the Companies, the business of the Companies, this Agreement or
the transactions contemplated by this Agreement. Except for the representations
and warranties contained in this Article III, (i) Sellers disclaim, on behalf of
themselves and the Companies, any other representations or warranties, whether
made by Sellers or the Companies or any other Person, and (ii) Sellers disclaim,
on behalf of themselves and the Companies, all liability and responsibility for
any other representation, warranty, opinion, projection, forecast, advice,
statement or information made, communicated or furnished (orally or in writing)
to Buyer (including any opinion, projection, forecast, advice, statement or
information that may have been or may be provided to Buyer by Sellers or the
Companies).


SECTION 3.2. Representations and Warranties of Buyer. Buyer represents and
warrants to Parent as follows:


(a)Organization, Standing and Corporate Power. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Connecticut and has the requisite power and authority to own its properties and
assets and carry on its business as currently conducted. Buyer has full power
and authority to enter into, consummate the transactions contemplated by, and
carry out its obligations under, each of the Transaction Agreements to which it
is a party. Buyer is duly qualified as a foreign corporation to do business, and
is in good standing, in each jurisdiction where the character of its owned,
operated or leased assets or properties or the nature of its activities makes
such qualification and good standing necessary, except where the failure to be
so qualified or in good standing could not reasonably be expected to have a
Buyer Material Adverse Effect. The execution and delivery by Buyer of each of
the Transaction Agreements to which it is a party, the performance by Buyer of
its obligations under each of the Transaction Agreements to which it is a party
and the consummation by Buyer of the transactions contemplated by each of the
Transaction Agreements to which it is a party, have been or will be prior to the
Closing (as applicable) duly authorized by all requisite corporate action on the
part of Buyer. Each of the Transaction Agreements to which Buyer is a party has
been, or upon execution and delivery thereof, will be, duly executed and
delivered by Buyer. Assuming due authorization, execution and delivery by the
other parties hereto or thereto, each of the Transaction Agreements to which
Buyer is a party constitutes, or upon execution and delivery thereof will
constitute, the legal, valid and binding obligation of Buyer, enforceable
against it in accordance with its terms.


(b)Non-Contravention; Consents.


(i)Except as set forth in Section 3.2(b)(i) of the Disclosure Schedule, the
execution, delivery and performance by Buyer of each Transaction Agreement to
which it is a party does not, and the consummation of the transactions
contemplated hereby and thereby will not, (A) conflict with any of the
provisions of its Constituent Documents; or (B) subject to the matters referred
to in Section 3.2(b)(ii), materially contravene any Requirements of Law
applicable to Buyer.
 

31

--------------------------------------------------------------------------------






(ii)No consent, approval or authorization of, or declaration or filing with, or
notice to, any Governmental Entity is required to be made by Buyer in connection
with the execution and delivery of any Transaction Agreement by Buyer to which
it is a party or the consummation by Buyer of any of the transactions
contemplated hereby and thereby, except for (A) the approvals, filings and
notices required under the Insurance Laws of the State of California and the
State of Ohio; (B) those consents, approvals, authorizations, declarations,
filings or notices set forth in Section 3.2(b)(ii) of the Disclosure Schedule
and (C) such other consents, approvals, authorizations, declarations, filings or
notices which the failure to obtain or make could not reasonably be expected to
have a Buyer Material Adverse Effect.
  
(c)Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any brokers', finders', financial advisors' or similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer or any of its Affiliates,
except those for which Buyer will be solely responsible.


(d)Guaranty. Concurrently with the execution of this Agreement, Buyer has
delivered to the Parent a duly executed guaranty (the “Guaranty”), substantially
in the form attached hereto as Exhibit B. The Guaranty is valid and in full
force and effect, and no event has occurred which, with or without notice, lapse
of time or both, would constitute a default on the part of the Guarantor under
the Guaranty. Buyer has delivered or made available to Parent the unaudited
income statement and balance sheet of the Guarantor for the fiscal year ended
December 31, 2011 and for the fiscal quarter ended March 31, 2012, including all
exhibits, schedules and notes thereto (collectively, the “Guarantor Financial
Statements”). Each of the Guarantor Financial Statements (i) were prepared from
the books and records of the Guarantor and (ii) were prepared in accordance with
GAAP, consistently applied throughout the periods involved, and present fairly
in all material respects on a GAAP basis the financial position and results of
operations of the Guarantor at the respective dates and for the respective
periods indicated (subject, in the case of the March 31, 2012 quarterly
financial statements, to normal year-end adjustments).


(e)Disclaimer. Except for the representations and warranties contained in this
Article IV, Buyer does not make any other representation or warranty of any kind
or nature whatsoever, oral or written, express or implied, with respect to
Buyer, this Agreement or the transactions contemplated by this Agreement. Except
for the representations and warranties contained in this Article IV, (i) Buyer
disclaims any other representations or warranties, whether made by Buyer or any
other Person, and (ii) Buyer disclaims all liability and responsibility for any
other representation, warranty, opinion, projection, forecast, advice, statement
or information made, communicated or furnished (orally or in writing) to Sellers
(including any opinion, projection, forecast, advice, statement or information
that may have been or may be provided to Sellers by Buyer).



32

--------------------------------------------------------------------------------




ARTICLE IV


COVENANTS


SECTION 4.1. Conduct of Business of the Companies. Except as contemplated or
permitted by this Agreement or as may be required by applicable Requirements of
Law, from the Date of this Agreement to the Closing Date, each Company shall,
and Sellers shall cause each Company to, (i) conduct its business in all
material respects in the Ordinary Course of Business; (ii) use its respective
commercially reasonable best efforts to preserve intact its business
organization and goodwill and relationships with third parties and its rights
and franchises; (iii) not intentionally engage in any practice, take any action,
fail to take any action or enter into any transaction or other agreement or
arrangement which would reasonably be expected to cause any representation or
warranty of Sellers to be untrue in any material respect at any time, or result
in a breach of any covenant or obligation made by Sellers in this Agreement;
(iv) perform its obligations under the insurance policies written by it and all
Company Contracts, in each case in all material respects; and (v) maintain its
books and records in the usual, regular and ordinary manner consistent with past
practice. Without limiting the foregoing, from the Date of this Agreement to the
Closing, except as set forth in Section 4.1 of the Disclosure Schedule, as
contemplated or permitted by this Agreement, neither Company shall, and neither
Seller shall cause or permit either Company to, take any of the following
actions without the prior consent of Buyer:


(a)(i) other than with respect to Pre-Closing Dividends up to the amount of the
Targeted Pre-Closing Dividends, declare, set aside or pay any dividends on, or
make any other distributions (whether in cash, equity or property) in respect
of, its outstanding equity interests; (ii) split, combine or reclassify any of
its outstanding equity interests or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for its outstanding
equity interests; or (iii) purchase, redeem or otherwise acquire any outstanding
equity interests of it or any rights, warrants or options to acquire any such
equity;


(b)issue, sell, grant, pledge or otherwise encumber any of its equity interests
or other securities or issue any securities convertible into, or any rights,
warrants or options to acquire, any such equity interests or other securities or
convertible securities;


(c)amend its Constituent Documents;


(d)(i) acquire (including by way of bulk reinsurance, merger, consolidation or
acquisition of stock or assets) any Person or any division thereof or material
portion of the assets thereof; (ii) enter into any agreement providing for the
merger or consolidation of such Company with any other Person; (iii) liquidate,
dissolve, or wind up, or otherwise dispose of all or substantially all of its
assets (including by way of bulk reinsurance, whether on an indemnity or
assumption basis); (iv) consider or adopt of a plan of liquidation, dissolution,
rehabilitation, restructuring, recapitalization, re-domestication or other
reorganization; or (v) organize any new company, subsidiary or joint venture,
partnership or similar arrangement;


(e)mortgage, pledge or subject to any Lien (other than Permitted Liens) any of
its properties or assets;



33

--------------------------------------------------------------------------------




(f)sell, lease, license or otherwise dispose of any material property or assets,
other than Investment Assets in the Ordinary Course of Business;


(g)create, incur, assume or guarantee any indebtedness, obligation or liability
for money including, without limitation, the creation of any Lien (except for
any Permitted Liens) on all or any portion of any property or assets of such
Company;


(h)enter into, amend or modify in any material respect, or terminate any Company
Contract;


(i)make any change in its financial or statutory accounting methods, principles
or practices used by it materially affecting its properties, assets or
liabilities, except insofar as may be required by a change in applicable
Requirements of Law or applicable SAP;


(j)make any payment, accrual or commitment for capital expenditures;


(k)make material change in the business, condition, operations, properties,
assets or liabilities of such Company;


(l)suffer or permit to suffer any damage, destruction or other loss of any
material asset or property of such Company (whether or not covered by
insurance);


(m)make any material change in the underwriting, reinsurance, marketing,
pricing, claim adjustment, claim processing, claim payment, reserving, financial
or accounting methods, practices or policies of such Company, except in the
Ordinary Course of Business;


(n)(i) make any loan, advance or capital contribution to any Person, or (ii)
other than in the Ordinary Course of Business in connection with the management
of Investment Assets, invest in any Person


(o)pay, discharge, settle or satisfy any material claims, Liens, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or otherwise)
or waive any right, in each case, other than policy claims in the Ordinary
Course of Business;


(p)adopt, amend or modify any Employee Benefit Plan;


(q)(i) enter into any employment, consulting, deferred compensation, severance,
retirement or other similar agreement with any director, officer, employee or
agent of such Company (or materially amend any such existing agreement); (ii)
grant any severance or termination pay to any director, officer, employee or
agent of such Company; (iii) materially change any compensation or other
benefits payable to any director, officer, employee or agent of such Company
pursuant to any severance, retirement or similar policies or plans thereof; (iv)
materially increase any compensation (including bonuses) payable or to become
payable to any director, officer, employee or agent of such Company; or (v)
materially alter any employment practices or the terms and conditions of
employment;


(r)fail to pay in full all assessments by any Guaranty Fund;



34

--------------------------------------------------------------------------------




(s)issue any new policies or underwrite any new insurance or reinsurance
business in any jurisdiction, whether by such Company or on its behalf;


(t)invest in any securities rated below “investment grade” by Standard & Poor's,
a division of The McGraw-Hill Companies, Inc., or Moody's Investors Service,
Inc. other than securities distributed in the Pre-Closing Dividends;


(u)(i) settle or compromise any Action or controversy relating to Taxes; (ii)
make any request for a written ruling of a Governmental Entity relating to
Taxes; or (iii) enter into a written and legally binding agreement with a
Governmental Entity relating to Taxes;  


(v)terminate, cancel or amend any insurance coverage maintained with respect to
any material property or which has not been replaced by a comparable amount of
insurance coverage;


(w)make any payment under any tax allocation or similar agreement;


(x)revalue any property or assets; or


(y)approve, or enter into any Contract or commitment, whether in writing or
otherwise and whether made by or on behalf of such Company, to take any of the
actions specified in this Section 4.1.


SECTION 4.2. Access to Information. From the Date of this Agreement until the
Closing Date, Sellers and the Companies shall afford Buyer and its officers,
employees and representatives and advisors of Buyer reasonable access upon
reasonable advance notice at reasonable times during normal business hours to
all of each Company's properties, books, Contracts and records, and Sellers and
the Companies shall furnish Buyer and its officers, employees, representatives
and advisors such information concerning each Company's business, properties,
financial condition, operations and personnel as such Persons may from time to
time reasonably request; provided, however, that any such investigation shall be
conducted in a manner that does not unreasonably interfere with the normal
operations, customers and employee relations of either Seller or either Company.
After the Closing, each Party will provide the other Party and its officers,
employees and representatives and advisors with any information regarding either
Company which such Persons may reasonably request : (a) in connection with the
preparation of financial statements (including each Company's Statutory
Statements) required to be prepared under applicable Law or stock exchange rules
or for other bona fide reporting purposes, (b) in connection with the
preparation of filings and submissions to Governmental Authorities, or (c) to
otherwise comply with regulatory requirements and requests under applicable Law.
In addition, both before and after the Closing Date, each Seller shall instruct
such Seller's and (prior to the Closing, only) each Company's officers,
employees and representatives and advisors to make themselves reasonably
available during normal business hours upon reasonable notice to respond to any
questions about either Company by Buyer and Buyer's officers, employees and
representatives and advisors.


SECTION 4.3. Consents, Approvals and Filings.


(a)Sellers and Buyer shall each use their commercially reasonable best efforts

35

--------------------------------------------------------------------------------




and will cooperate fully with each other to (i) comply as promptly as
practicable with all requirements of any Governmental Entity applicable to the
transactions contemplated by this Agreement; (ii) obtain as promptly as
practicable all Permits set forth in Section 4.3 of the Disclosure Schedule in
connection with the consummation of the transactions contemplated by this
Agreement (“Necessary Permits”); and (iii) obtain as promptly as practicable all
consents or waivers of all third parties necessary in connection with the
consummation of the transactions contemplated by this Agreement. In connection
therewith, Sellers and Buyer shall make and cause their respective Affiliates to
make all formal filings and material supplements thereto required pursuant to
applicable Requirements of Law (such formal filings and material supplements
thereto, collectively, “Material Filings”) as promptly as practicable (and in no
event more than twenty (20) Business Days after the date of this Agreement) in
order to facilitate the prompt consummation of the transactions contemplated by
the Transaction Agreements and shall promptly make, and shall cause their
respective Affiliates to promptly make, such Material Filings as such
Governmental Entities may reasonably request, including (x) Buyer causing “Form
A” or similar change of control applications to be filed in each jurisdiction
where required by applicable Insurance Laws with respect to the transactions
contemplated by the Transaction Agreements; (y) if required by applicable
Insurance Laws, Buyer causing “Form E” or similar market share notifications to
be filed in each jurisdiction where required by applicable Insurance Laws; and
(z) Sellers causing the Companies to apply for permission from, as applicable,
the California Department and the Ohio Department to make Pre-Closing Dividends
in an amount at least equal to eighty percent (80%) of the Targeted Pre-Closing
Dividends. Neither Sellers nor Buyer shall take or cause to be taken any action
that it is aware or reasonably should be aware would have the effect of
delaying, impairing or impeding the receipt of any such Necessary Permits.


(b)Each Party shall provide to the other Parties copies of all Material Filings
in advance of the filing or submission thereof so that the other Parties have a
reasonable opportunity to review and comment thereon and, subject to applicable
Law relating to the sharing of information, each Party shall provide the other
Parties with copies of all material correspondence between such Party and its
Affiliates on the one hand, and any Governmental Entity on the other hand and
each Party shall advise the other Parties of all material communications with
Governmental Entities concerning a Material Filing by it or its Affiliates. To
the extent permitted by applicable Law, each Party shall request confidential
treatment of Material Filings made by it and its Affiliates. Neither Party nor
any of its Affiliates shall participate or agree to participate in any material
meeting with any Governmental Authority relating to any Material Filing unless
it consults with the other Parties in advance and, to the extent permitted by
such Governmental Authority, gives the other Parties the opportunity to attend
(but not participate at) such meeting. Notwithstanding anything to the contrary
in this Agreement, none of Buyer, Parent or their respective Affiliates shall be
required to take any action under this Section 4.3 pursuant to, or otherwise
agree to or accept, any Negative Conditions or Restrictions.



36

--------------------------------------------------------------------------------




SECTION 4.4.Public Announcements. No Party or any Affiliate of such Party shall
issue or cause the publication of any press release or public announcement or
otherwise communicate with any news media in respect of any of the Transaction
Agreements or the transactions contemplated hereby and thereby without the prior
written consent of the other Parties (which consent shall not be unreasonably
withheld, conditioned or delayed), except as may be required by applicable
Requirements of Law or applicable securities exchange rules, in which the case
the Party (or such Party's Affiliate) required to publish such press release or
public announcement shall allow the other Parties a reasonable opportunity to
comment on such press release or public announcement in advance of such
publication.


SECTION 4.5. Litigation Support. Solely to the extent that the indemnification
provisions of Article VII or Article VIII do not apply, for a period of five (5)
years following the Closing Date, if any Party actively is contesting or
defending against any Action in connection with (a) any transaction contemplated
under any Transaction Agreement; or (b) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction on or prior to the Closing Date involving
either Company, the other Parties will cooperate with it and its counsel in the
contest or defense, make available its personnel, and provide such testimony and
access to its books and records as shall be necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under Section 7.1).    


SECTION 4.6. Subsequent Statutory Statements. Through the Closing, Sellers shall
cause the Companies to commence preparation of and, consistent with past
practice and on a timely basis, if required prior to the Closing Date, file with
or submit to (as applicable) the California Department, the Ohio Department, and
any other insurance department or other Governmental Entity with which each
Company is required to make such filings or submissions, and promptly deliver to
Buyer, true, accurate and complete copies of, the Quarterly Statutory Statement
for each Company, for March 31, 2012 and each subsequent quarter and year ended
prior to the Closing Date; provided, that all such Statutory Statements shall
(A) be prepared in all material respects in accordance with SAP, which
preparation shall not (except as set forth in Section 3.1(d)(ii) of the
Disclosure Schedule) have involved the use of any material practices permitted
rather than prescribed by (as applicable) the California Department or the Ohio
Department; (B) be prepared in all material respects in accordance with the
books and records of each Company; (C) present fairly in all material respects
the statutory financial position of each Company at the respective date thereof
and the statutory results of operations and cash flows of each Company for the
respective periods then ended; (D) comply in all material respects with
applicable Requirements of Law; and (E) be filed with or submitted to (as
applicable) the California Department, the Ohio Department and any other
insurance department or other Governmental Entity with which each Company is
required to make such filings or submissions, in a timely manner on forms
prescribed or permitted by the applicable Governmental Entity.



37

--------------------------------------------------------------------------------




SECTION 4.7. Acquisition Proposal. Neither Seller nor any Affiliate of either
Seller (including the Companies) shall itself, nor shall either Seller or any
Affiliate of either Seller (including the Companies) authorize or permit any
equityholder, partner, manager, officer, director or employee of, or any
investment banker, attorney, accountant or other representative or advisor of
either Seller or any Affiliate (including the Companies) to, directly or
indirectly, (a) solicit, initiate or encourage the submission of any Acquisition
Proposal; or (b) participate in any negotiations or any material discussions
regarding, or furnish to any Person any information with respect to, or agree to
or endorse, or take any other action to facilitate any Acquisition Proposal or
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Acquisition Proposal. Immediately after the
execution and delivery of this Agreement, Sellers will (i) cease and terminate,
and will cause their Affiliates (including the Companies) to cease and
terminate, any existing activities, discussions or negotiations with any
Person(s) conducted heretofore with respect to any possible Acquisition Proposal
and (ii) instruct their and their Affiliates' equityholders, partners, members,
officers, directors, employees, investment bankers, attorneys, accountants any
other representatives and advisors to cease and terminate any existing
activities, discussions or negotiations with any Person(s) conducted heretofore
with respect to any possible Acquisition Proposal.


SECTION 4.8. Employee and Benefit Matters. Effective as of the Closing, Sellers
shall cause each Company to terminate the employment of any and all employees in
accordance with the requirements of all applicable Requirements of Law as well
as the provisions of any employment agreement. In addition, each Seller shall,
with respect to each Company, terminate the services of any director, agent or
independent contractor in accordance with the terms of any services agreement,
consulting agreement, contract or other compensation arrangement, if any, in
accordance with the terms thereof and all applicable Requirements of Law.
Effective no later than five (5) business days prior to the Closing Date, each
Seller shall terminate any Employee Benefit Plan established, maintained, or
contributed to by each of the Companies (or to which either Company may have any
liability, contingent or otherwise, either directly or as a result of an ERISA
Affiliate), if any, in accordance with the requirements of the Code, ERISA, the
provisions of each such Employee Benefit Plan and all applicable Requirements of
Law. Sellers shall be solely responsible, jointly and severally, for all Losses
and claims associated with or arising from the actions required by this Section
4.8 including claims for benefits under ERISA or claims for continuation
coverage under Section 4980B(f) of the Code.


SECTION 4.9. Termination or Assignment of Certain Third Party Contracts. Sellers
shall, and shall cause the Companies to, prior to the Closing, cause those
Contracts between either Company and certain non-Affiliates listed in Section
4.9 of the Disclosure Schedule to be either (x) terminated and discharged or (y)
assigned to an Affiliate (other than the Companies), in each case without any
further liability or obligation thereunder on the part of either Company (or any
premium or penalty) effective at the Closing and upon terms and pursuant to
instruments reasonably satisfactory to Buyer.



38

--------------------------------------------------------------------------------




SECTION 4.10.Intercompany Accounts; Affiliate Agreements. Other than as set
forth in Section 4.10 of the Disclosure Schedule, (a) Sellers shall cause all
accounts receivable or payable (whether or not currently due or payable) under
each Affiliate Agreement to be settled in full (without any premium or penalty)
at or prior to the Closing and (b) each Company's participation in all Affiliate
Agreements shall, in each case, be terminated and discharged without any further
liability or obligation to either Company thereunder (or any premium or penalty)
effective at the Closing and upon terms and pursuant to instruments reasonably
satisfactory to Buyer.


SECTION 4.11.Termination of Signing and Withdrawal Powers. At least five (5)
business days prior to the Closing Date, Seller shall cause each Company to
deliver written notification to any financial institution which maintains, on
behalf of Company, any account or safe deposit box listed in Section 3.1(v) of
the Disclosure Schedule notifying each such financial institution that the
signing or withdrawal powers or other authority of all Persons with respect to
such accounts and safe deposit boxes are revoked immediately upon receipt by
such financial institution of such notice.


SECTION 4.12.Investment Assets.


(a)Following the date of this Agreement, the Sellers shall cause the Companies
to either (i) invest any cash on-hand (including any interest, dividends or
principal repayment received with respect to any Investment Asset) and the
proceeds from the sale of any Investment Asset (other than any Investment Asset
which will be included in a Pre-Closing Dividend) in United States Treasuries
with maturities of three (3) years or less or (ii) hold any cash (including any
interest, dividends or principal repayment received with respect to any
Investment Asset (other than any Investment Asset which will be included in a
Pre-Closing Dividend)) and the proceeds from the sale of any Investment Asset
(other than any Investment Asset which will be included in a Pre-Closing
Dividend) in United States dollars.


(b)The Sellers shall cause each Company to (i) sell all Investment Assets held
by each Company such that all such transactions settle no later than one
Business Day prior to the Closing Date and (ii) hold the proceeds from any such
sales in cash denominated United States dollars. All such transactions in
Investment Assets shall be on arms-length terms, and all sales shall be for Fair
Market Value. The obligations of this Section 4.12(b) shall not apply to any
Investment Asset that (i) will be included in a Pre-Closing Dividend or (ii) is
on deposit with a Governmental Authority in connection with an Insurance
License.


SECTION 4.13.Obligations of Affiliates. Buyer and Sellers agree that in each
instance where their respective Affiliates are obligated to act or refrain from
acting under this Agreement during the period prior to the Closing, Buyer and
each Seller shall so cause their respective Affiliates to so act or refrain from
acting.



39

--------------------------------------------------------------------------------




SECTION 4.14.Notification of Certain Matters. Sellers, on the one hand, and
Buyer, on the other hand, shall give prompt notice to each other of (a) the
occurrence, or failure to occur, of any event or the existence of any condition
that has caused or could reasonably be expected to cause any of its
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time after the Date of this Agreement,
up to and including the Closing and (b) any failure on its part to comply with
or satisfy, in any material respect, any covenant, condition or obligation to be
complied with or satisfied by it under this Agreement; provided, that no such
disclosure pursuant to clause (a) or (b) shall be deemed to amend or supplement
the Disclosure Schedule or to otherwise prevent or cure any misrepresentation,
breach of warranty, or breach of covenant or obligation; provided, further, that
if any fact or matter disclosed pursuant to clause (a) or (b) would result in
the failure of condition in, as applicable, Section 5.1 or Section 5.2 to be
satisfied, and the affected Party elects to consummate the Closing
notwithstanding the existence of such fact or matter, such fact or matter shall
not thereafter form the basis for any claim for indemnification under Article
VII or Article VIII.


ARTICLE V


CONDITIONS PRECEDENT


SECTION 5.1. Conditions to Obligations of Buyer. The obligations of Buyer to
effect the purchase and sale of the Company Shares and the other actions to be
taken at the Closing are further subject to the satisfaction or waiver by Buyer
of the following conditions:


(a)Representations and Warranties. The representations and warranties of Sellers
set forth in this Agreement shall be true and correct in all material respects
as of the Date of this Agreement and as of the Closing as though made at and as
of the Closing, except (x) the representations and warranties in Section 3.1(a)
(Organization, Standing and Corporate Power), Section 3.1(b) (Capital
Structure), Section 3.1(c) (Non-Contravention; Consents) and Section 3.1(f)
(Rights to the Company Shares), shall be true and correct in all respects as of
the Date of this Agreement and as of the Closing as though made at and as of the
Closing and (y) to the extent that any other representations and warranties of
Sellers are qualified by the term “material” or “Seller Material Adverse
Effect”, in which case such representations and warranties (as so written,
including the term “material” or “Material”) shall be true and correct in all
respects at and as of the Closing; and Buyer shall have received a certificate
signed by an executive officer of each Seller to the effect set forth in this
Section 5.1(a).
 
(b)Performance of Covenants and Obligations of Sellers. Sellers shall have
performed and complied with all of their covenants hereunder in all material
respects through the Closing, except (x) Sellers shall have performed and
complied with all of their covenants set forth in Section 4.8 (Employee and
Benefit Matters), Section 4.9 (Termination or Assignment of Certain Third Party
Agreements), Section 4.10 (Intercompany Accounts; Affiliate Agreements) and
Section 4.11 (Termination of Signing and Withdrawal Powers) in all respects and
(y) to the extent that such covenants are qualified by the term “material” or
“Seller Material Adverse Effect”, in which case Sellers shall have performed and
complied with all of such covenants (as so written, including the term
“material” or “Material”) in all respects through the Closing; and Buyer shall
have received a certificate signed by an executive officer of each Seller to the
effect set forth in this Section 5.1(b).

40

--------------------------------------------------------------------------------






(c)Third Party Approvals. All (i) Necessary Permits and all approvals or
authorizations from all Governmental Entities required of Sellers and the
Companies set forth in Section 5.1(c) of the Disclosure Schedule; (ii) Necessary
Permits and all approvals or authorizations from all Governmental Entities
required of Buyer set forth in Section 5.2(c) of the Disclosure Schedule; and
(iii) approvals or authorizations from Persons other than Governmental Entities
set forth in Section 5.1(c) of the Disclosure Schedule required of Sellers and
the Companies shall, in each case, have been duly obtained by Sellers, the
Companies and Buyer, respectively, and shall be in full force and effect;
provided, that such Necessary Permits and any such approvals or permits from
Governmental Entities shall not be subject to any Negative Conditions or
Restrictions.


(d)No Actions. No Action shall be pending or threatened before (or that could
come before) any Governmental Entity wherein an unfavorable Order would (i)
prevent consummation of any of the transactions contemplated by any Transaction
Agreement; (ii) cause any of the transactions contemplated by any Transaction
Agreement to be rescinded following the Closing; (iii) adversely affect the
right of Buyer to own the Company Shares and to control the Companies; or (iv)
adversely affect the right of either Company to own its properties and assets
and to operate its businesses (and no such Order shall be in effect); and Buyer
shall have received a certificate signed by an executive officer of each Seller
to the effect set forth in this Section 5.1(d).


(e)Consummation of Pre-Closing Dividends. Distribution of Pre-Closing Dividends
in an amount at least equal to eighty percent (80%) of the Targeted Pre-Closing
Dividends shall have been consummated.


(f)Delivery of Documents. Sellers shall have delivered, or caused to be
delivered, to Buyer each of the deliverables specified in Section 2.4(a).


SECTION 5.2. Conditions to Obligations of Seller. The obligations of Sellers to
effect the purchase and sale of the Company Shares and the other actions to be
taken at the Closing are further subject to the satisfaction or waiver by Parent
of the following conditions:


(a)Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
as of the Date of this Agreement and as of the Closing as though made at and as
of the Closing, except to the extent that such representations and warranties
are qualified by the term “material” or “Buyer Material Adverse Effect”, in
which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects as of
the Date of this Agreement and as of the Closing as though made at and as of the
Closing, and Parent shall have received a certificate signed on behalf of Buyer
by an executive officer of Buyer to the effect set forth in this Section 5.2(a).
  

41

--------------------------------------------------------------------------------






(b)Performance of Covenants and Obligations of Buyer. Buyer shall have performed
and complied with all of its covenants and obligations hereunder in all material
respects through the Closing, except to the extent that such covenants and
obligations are qualified by the term “material” or “Buyer Material Adverse
Effect”, in which case Buyer shall have performed and complied with all of such
covenants and obligations (as so written, including the term “material” or
“Material”) in all respects through the Closing; and Parent shall have received
a certificate signed by an executive officer of Buyer to the effect set forth in
this Section 5.2(b).
 
(c)Regulatory Approvals. All Necessary Permits and all approvals or
authorizations from all Governmental Entities required of Buyer set forth in
Section 5.2(c) of the Disclosure Schedule shall have been duly obtained by Buyer
and shall be in full force and effect.


(d)Delivery of Documents. Buyer shall have delivered, or caused to be delivered,
to Parent each of the deliverables specified in Section 2.4(b).


ARTICLE VI


SURVIVAL
 
All representations and warranties contained in this Agreement shall survive
Closing solely for purposes of Section 7.1(a) and (b) and shall terminate and
expire at the close of business on the date that is twelve (12) months after the
Closing Date except (a) for those representations and warranties contained the
following Sections, which shall survive until ninety (90) days past the
expiration of the applicable statute of limitations: Section 3.1(a)
(Organization, Standing and Corporate Power); Section 3.1(b) (Capital
Structure); Section 3.1(c) (Non-Contravention; Consents); Section 3.1(f) (Rights
to Company Shares); Section 3.1(g) (Employees; Labor Matters); Section 3.1(h)
(Benefit Plans); Section 3.1(j) (Taxes); Section 3.1(o) (Brokers); Section
3.2(a) (Organization, Standing and Corporate Power); 3.2(b) (Non-Contravention;
Consents); and Section 3.2(c) (Brokers). All covenants and obligations contained
in this Agreement shall survive the Closing indefinitely or, if applicable, for
the specified term contained herein.



42

--------------------------------------------------------------------------------




ARTICLE VII


INDEMNIFICATION


SECTION 7.1. Obligation to Indemnify.


(a)Subject to the limitations set forth in this Article VII, Sellers jointly and
severally agree to indemnify and hold harmless Buyer, its Affiliates (including,
post-Closing, the Companies), and their respective directors, officers,
shareholders, partners, members and employees and their heirs, successors and
permitted assigns (collectively, “Buyer Indemnified Parties”) from, against and
in respect of any damages, losses, charges, liabilities, payments, judgments,
settlements, assessments, deficiencies, Taxes, interest, penalties, costs and
expenses (including, without limitation, reasonable attorneys' fees, and
reasonable out of pocket disbursements) (“Losses”) imposed on, sustained, or
incurred or suffered by any of the Buyer Indemnified Parties, whether in respect
of Third Party Claims, claims between Sellers, on the one hand, and Buyer, on
the other hand, or otherwise, directly or indirectly resulting from, in
connection with or arising out of (i) the inaccuracy or any breach of the
representations and warranties of Sellers contained in this Agreement or in any
certificate delivered by or on behalf of either Seller at the Closing; (ii) any
breach or failure by either Seller to perform any of its covenants or
obligations contained in this Agreement; (iii) any Taxes for which either
Sellers is responsible in accordance with Article VIII; and/or (iv) liabilities
and obligations of the nature and type specified in Section 4.8 and Section 4.9.


(b)The rights of the Buyer Indemnified Parties to indemnification under Section
7.1(a) shall be subject to the following:


(i)If the amount of any Loss suffered or incurred by a Buyer Indemnified Party,
at any time subsequent to the making of an indemnity payment in respect thereof,
is reduced by recovery, settlement or otherwise under or pursuant to any
insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against any other Person, the amount of such reduction, less any costs,
expenses or premiums incurred in connection therewith, will promptly be repaid
by the Buyer Indemnified Party to the Seller that has made any such indemnity
payment. Upon making any indemnity payment, each Seller will, to the extent of
such indemnity payment made by it, be subrogated to all rights of the Buyer
Indemnified Party against any third party in respect of the indemnifiable Loss
to which the indemnity payment relates; provided, however, that until the Buyer
Indemnified Party recovers full payment of its indemnifiable Loss, any and all
claims of Sellers against any such third party on account of said indemnity
payment is hereby made expressly subordinated and subjected in right of payment
to the Buyer Indemnified Party's rights against such third party. Without
limiting the generality or effect of any other provision hereof, each such Buyer
Indemnified Party and each Seller will duly execute upon request all instruments
reasonably necessary to evidence and perfect the above-described subrogation and
subordination rights. Nothing in this Section 7.1(b)(i) shall be construed to
require any Buyer Indemnified Party to obtain insurance coverage in excess of
what is in place, if any, as of the date of this Agreement, or maintain any
existing insurance coverage past the Closing, provided, however that Buyer
Indemnified Parties shall use reasonable efforts, at the expense of the
Indemnifying Party, to pursue insurance recovery to the extent any Losses would
reasonably be expected to be covered by such insurance.



43

--------------------------------------------------------------------------------




(ii)Except as set forth in Section 7.1(b)(iv), the Buyer Indemnified Parties
shall be entitled to indemnification under Section 7.1(a)(i) only to the extent
that the aggregate amount of Losses exceed on a cumulative basis one hundred and
seventy five thousand dollars ($175,000) (the “Indemnification Basket”), after
which point Sellers will be obligated, jointly and severally, to indemnify Buyer
Indemnified Parties from and against all such Losses relating back to the first
dollar.


(iii)Except as set forth in Section 7.1(b)(iv), the maximum amount for which
Sellers shall be jointly and severally liable in the aggregate under Section
7.1(a)(i) shall not exceed twenty percent (20%) of the Purchase Price (the
“Indemnification Cap”).


(iv)Notwithstanding Sections 7.1(b)(ii) and 7.1(b)(iii), Losses in connection
with or arising out of any breaches or inaccuracies of any representations or
warranties of Sellers set forth in the following Sections shall not be subject
to the Indemnification Basket or the Indemnification Cap: Section 3.1(a)
(Organization, Standing and Corporate Power); Section 3.1(b) (Capital
Structure); Section 3.1(c) (Non-Contravention; Consents); Section 3.1(f) (Rights
to Company Shares); Section 3.1(g) (Employees; Labor Matters); Section 3.1(h)
(Benefit Plans); Section 3.1(j) (Taxes); Section 3.1(k)(ii) (Compliance with
Applicable Law); and Section 3.1(o) (Brokers).


(c)Buyer agrees to indemnify and hold harmless Sellers, their Affiliates
(excluding, following the Closing, the Companies), and their respective
directors, officers, shareholders, partners, members and employees and their
heirs, successors and permitted assigns (collectively, “Seller Indemnified
Parties”) from, against and in respect of any Losses imposed on, sustained, or
incurred or suffered by any of the Seller Indemnified Parties, whether in
respect of Third Party Claims, claims between the Sellers, on the one hand, and
Buyer, on the other hand, or otherwise, directly or indirectly resulting from,
in connection with or arising out of (i) the inaccuracy or any breach of the
representations and warranties of Buyer contained in this Agreement or in any
certificate delivered by or on behalf of Buyer at the Closing; and/or (ii) any
breach or failure by Buyer to perform any of its covenants or obligations
contained in this Agreement or in any certificate delivered by or on behalf of
Buyer at the Closing.

44

--------------------------------------------------------------------------------






(d)If the amount of any Loss suffered or incurred by a Seller Indemnified Party,
at any time subsequent to the making of an indemnity payment in respect thereof,
is reduced by recovery, settlement or otherwise under or pursuant to any
insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against any other Person, the amount of such reduction, less any costs,
expenses or premiums incurred in connection therewith, will promptly be repaid
by the Seller Indemnified Party to Buyer. Upon making any indemnity payment,
Buyer will, to the extent of such indemnity payment, be subrogated to all rights
of the Seller Indemnified Party against any third party in respect of the
indemnifiable Loss to which the indemnity payment relates; provided, however,
that until the Seller Indemnified Party recovers full payment of its
indemnifiable Loss, any and all claims of Buyer against any such third party on
account of said indemnity payment is hereby made expressly subordinated and
subjected in right of payment to the Seller Indemnified Party's rights against
such third party. Without limiting the generality or effect of any other
provision hereof, each such Seller Indemnified Party and Buyer will duly execute
upon request all instruments reasonably necessary to evidence and perfect the
above-described subrogation and subordination rights. Nothing in this Section
7.1(d) shall be construed to require any Seller Indemnified Party to obtain
insurance coverage in excess of what is in place, if any, as of the date of this
Agreement, or maintain any existing insurance coverage past the Closing,
provided, however that Seller Indemnified Parties shall use reasonable efforts,
at the expense of the Indemnifying Party, to pursue insurance recovery to the
extent any Losses would reasonably be expected to be covered by such insurance.


SECTION 7.2. Indemnification Notice and Other Procedures.


(a)A Person entitled to indemnification hereunder pursuant to Section 7.1 (an
“Indemnified Party”), including pursuant to any Third Party Claim which might
give rise to indemnification pursuant to Section 7.1, shall provide prompt
written notice (the “Indemnification Notice”) to the Party from whom
indemnification is sought (the “Indemnifying Party”) of any claim or demand that
it may have pursuant to Section 7.1; provided, that in the event such
Indemnification Notice relates to a Third Party Claim, the Indemnified Party
shall provide an Indemnification Notice to the Indemnifying Party with respect
thereto within fifteen (15) days following such Indemnified Party's receipt of
written notice of such Third Party Claim. Any delay in delivering an
Indemnification Notice shall not affect the indemnification provided hereunder
except to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such delay. An Indemnification Notice shall contain a
brief summary of the facts underlying or related to such claim to the extent
then known by the Indemnified Party and copies of any correspondence, notices or
pleadings (if a Third Party Claim), and shall, to the extent reasonably capable
of being estimated at the time, include a statement of the amount of Losses for
which the Indemnified Party reasonably believes it may become entitled to
indemnification hereunder.

45

--------------------------------------------------------------------------------






(b)At any time after an Indemnified Party has delivered an Indemnification
Notice, such Indemnified Party in his, her or its discretion may supplement or
amend such Indemnification Notice by delivery of any correspondence, notice or
other information relating to the claim covered by the original Indemnification
Notice. In addition, at any time after an Indemnified Party has delivered a
Indemnification Notice with respect to a claim other than a Third Party Claim,
such Indemnified Party in its discretion may deliver a notice which attaches the
original Indemnification Notice, sets forth a summary in reasonable detail of
the facts underlying or relating to such claim to the extent then known by the
Indemnified Party, includes a statement demanding indemnification from the
Indemnified Party and includes a statement of the amount of Losses for which the
Indemnified Party seeks indemnification at that time (a “Demand Notice”). The
Indemnifying Party shall have thirty (30) Business Days from the date on which
the Indemnified Party delivers a Demand Notice during which to notify the
Indemnified Party in writing of any objections it has to the Indemnified Party's
notice or claims for indemnification. The Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the claim, and whether and to what extent
any amount is payable in respect of the claim and the Indemnified Party shall
assist, at the cost and expense of the Indemnifying Party, the Indemnifying
Party's investigation by giving such information and assistance (including
access to the Party's premises and personnel and the right to examine and copy
any accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
deliver such written notice of objection to such Demand Notice within such
30‑Business Day period, the Indemnifying Party shall be deemed to have accepted
the claim as set forth in the Demand Notice. If the Indemnifying Party accepts
the claim as set forth in the Demand Notice, it shall have fifteen (15) Business
Days from the date of acceptance to pay such claim and if the Indemnifying Party
rejects the claim, the Indemnified Party shall be entitled to initiate an Action
to seek enforcement of its rights to indemnification under this Agreement. The
Indemnifying Party shall have no right to participate in or control any claim
that is not a Third Party Claim.


(c)Upon a reasonable request by the Indemnifying Party, each Indemnified Party
seeking indemnification hereunder in respect of any claim, hereby agrees to
consult with the Indemnifying Party and act reasonably to take actions
reasonably requested by the Indemnifying Party in order to attempt to reduce the
amount of Losses in respect of such claim (which Losses shall, for the avoidance
of doubt, include costs incurred in connection with mitigation as provided in
this Section 7.2(c)).


(d)Notwithstanding any other provision of this Agreement, the control of any
claim, assertion, event or proceeding in respect of Taxes (including, but not
limited to, any such claim in respect of a breach of the representations and
warranties in Section 3.1(j)) shall be governed exclusively by Article VIII
hereof.



46

--------------------------------------------------------------------------------




SECTION 7.3. Third Party Claim.


(a)The Indemnified Party agrees to give the Indemnifying Party notice in writing
of the assertion of any claim or demand made by, or any other Action instituted
by, any Person not a Party to this Agreement (a “Third Party Claim”) in respect
of which indemnity may be sought under Section 7.1 in accordance with the notice
procedures set forth in Section 7.2; provided, however, that any delay in
delivering any Indemnification Notice shall not affect the indemnification
provided hereunder, except to the extent the Indemnifying Party shall have been
materially prejudiced as a result of such delay. From and after the delivery of
a Indemnification Notice with respect to a Third Party Claim, the Indemnified
Party shall deliver to the Indemnifying Party, within ten (10) Business Days
after the Indemnified Party's receipt thereof, copies of all material notices
and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim.


(b)(i)    With respect to a Third Party Claim, the Indemnifying Party will be
entitled to participate in the defense thereof and, if it so elects, to assume
the defense thereof, unless such Third Party Claim is reasonably likely to
materially and adversely affect the Indemnified Party and/or the Indemnified
Party's Affiliates other than as a result of monetary damages. Unless the
Indemnified Party shall have notified the Indemnifying Party of the existence of
the condition set forth in the preceding sentence, the Indemnifying Party shall
have sixty (60) days (or such lesser number of days set forth in the
Indemnification Notice as may be required by any Governmental Entity, any court
or arbitration proceedings, or any regulatory inquiry or investigation) from
receipt of the Indemnification Notice with respect to a Third Party Claim (the
“Defense Notice Period”) to notify the Indemnified Party of its election to
assume the defense of such Third Party Claim. All Losses incurred by the
Indemnified Party prior to any assumption by the Indemnifying Party of the
defense of a Third Party Claim shall be reimbursed by the Indemnifying Party to
the extent the Indemnifying Party is required to indemnify and hold harmless the
Indemnified Party from, against and in respect of Losses incurred or suffered by
the Indemnified Party to the extent arising from such Third Party Claim. If the
Indemnifying Party notifies the Indemnified Party within the Defense Notice
Period that it elects to defend such Third Party Claim, it shall have to right
to so defend at its expense, with counsel selected by the Indemnifying Party
that is reasonably acceptable to the Indemnified Party. Once the Indemnifying
Party has duly assumed the defense of a Third Party Claim, the Indemnified Party
shall have the right, but not the obligation, to participate in the defense
thereof, including the opportunity to participate in any discussions or
correspondence with any Governmental Entity, and to employ counsel separate from
the counsel employed by the Indemnifying Party, subject to the Indemnifying
Party's right to control the defense. The Indemnified Party shall participate in
any such defense at its own expense unless (A) the Indemnifying Party and the
Indemnified Party are both named parties to the proceedings and a Governmental
Entity, arbitrator or arbitration panel, as applicable, with jurisdiction over
the proceedings at issue shall have determined that representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them or the availability to the Indemnified Party of
one or more defenses or counterclaims that are inconsistent with one or more of
those that may be available to the Indemnifying Party in respect thereof or
(B) the Indemnified Party assumes the defense of a Third Party Claim after the
Indemnifying Party has failed to diligently pursue a Third Party Claim it has
assumed, and in the case of (A) or (B), all such expenses incurred by the
Indemnified Party in connection with such participation shall be borne by the
Indemnifying Party.

47

--------------------------------------------------------------------------------




Each Party shall reasonably cooperate in the defense or prosecution of a Third
Party Claim. Such cooperation shall include the retention and, upon the
Indemnifying Party's request, the provision to the Indemnifying Party of records
and information which are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.


(ii)In the event the Indemnifying Party (x) elects not to defend the Indemnified
Party against a Third Party Claim, whether by not giving the Indemnified Party
timely notice of its desire to so defend or otherwise; (y) is not entitled to
defend the Third Party Claim as a result of the Indemnified Party's election to
defend the Third Party Claim as provided in Section 7.3(b)(i); or (z) after
assuming the defense of a Third Party Claim, fails to conduct the defense of
such Third Party Claim in a reasonably diligent manner within thirty (30) days
after receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Party shall have the right but
not the obligation to assume its own defense; it being understood that the
Indemnified Party's right to indemnification for such Third Party Claim shall
not be adversely affected by assuming the defense of such Third Party Claim.


(iii)Whether or not the Indemnifying Party shall have assumed the defense of a
Third Party Claim, the Indemnifying Party shall have no liability with respect
to any compromise or settlement of such claims effected without its written
consent (which consent shall not be unreasonably withheld or delayed), and the
Indemnifying Party shall not consent to the entry of judgment, admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnified Party's prior written consent unless (A) there is
no finding or admission of any violation of applicable Requirements of Law and
no effect on any other claims that may be made against the Indemnified Party or
any of its Affiliates; (B) there is no imposition of an Order that could
restrict the future activity of the Indemnified Party or its Affiliates; and
(C) the sole relief provided is monetary damages that are concurrently paid in
full by the Indemnifying Party and a full and complete release is provided to
the Indemnified Party and its Affiliates.


(iv)Sellers and Buyer shall cooperate with each other in all reasonable respects
in connection with the defense of any Third Party Claim, including making
available records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses, which will
constitute Losses for which Indemnified Parties shall be entitled to recover
from an Indemnifying Party) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.



48

--------------------------------------------------------------------------------




SECTION 7.4. Survival. The indemnities provided in this Agreement shall survive
the Closing; provided, however, that the indemnities provided under Section
7.1(a)(i) and Section 7.1(b)(i) shall terminate when the applicable
representation or warranty terminates pursuant to Article VI, except as to any
item as to which the Indemnified Party shall have, before the expiration of the
applicable period, previously delivered an Indemnification Notice satisfying the
content requirements of Section 7.2(b). For the avoidance of doubt, the delivery
by the Indemnified Party of one or more supplements or amendments to an
Indemnification Notice as contemplated by Section 7.2(b) shall not be (i) deemed
the delivery of a new Indemnification Notice or the revocation of the original
Indemnification Notice for purposes of this Section 7.4; and (ii) shall not
alter or undermine the timeliness of the original Indemnification Notice for
purposes of Section 7.2(b).


SECTION 7.5. Indemnification Payments; Characterization. All payments made by an
Indemnifying Party to an Indemnified Party in respect of any claim pursuant to
this Article VII or Article VIII shall be (a) made by wire transfer of
immediately available funds to an account designated in writing by the relevant
indemnified party and (b) treated as adjustments to the Purchase Price for Tax
purposes to the extent such characterization is proper and permissible under
applicable Requirements of Law.


ARTICLE VIII


TAX MATTERS


SECTION 8.1. Tax Indemnity.


(a)Sellers shall be jointly and severally liable for and shall indemnify and
hold harmless the Buyer Indemnified Parties from and against (i) any and all
Taxes imposed on either Company for any Pre-Closing Tax Years; (ii) any and all
Taxes of any Person imposed on either Company as a transferee or successor, by
Contract or pursuant to any Law, which Taxes relate to an event or transaction
occurring before the Closing; (iii) Taxes and other Losses resulting from any
breach or inaccuracy of the representations set forth in Section 3.1(j); and/or
(iv) Taxes and other Losses resulting from any matter disclosed in Section
3.1(j)(ii) of the Disclosure Schedule. The Buyer shall be liable for and shall
indemnify and hold harmless the Sellers from and against (i) any and all Taxes
imposed on either Company for any Taxes imposed on either Company for any
Post-Closing Tax Years; and/or (ii) any and all Taxes of any Person imposed on
either Company as a transferee or successor, by Contract or pursuant to any Law,
which Taxes relate to an event or transaction occurring after the Closing.

49

--------------------------------------------------------------------------------






(b)For purposes of determining the liability of Sellers and Buyer pursuant to
Section 8.1(a) with respect to Taxes (other than Transfer Taxes) that are
payable for a taxable period that begins before the Closing Date and ends after
the Closing Date (a “Straddle Period”), the portion of any such Tax that is
allocable to the Pre-Closing Tax Years shall be in the case of (i) Taxes imposed
on a periodic basis or otherwise measured by the level of any item deemed to be
the amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), multiplied by a fraction the numerator of which is the number
of calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire period irrespective of the
lien or assessment date of such Taxes; (ii) Taxes imposed on or measured by
income, gross receipts, wages, expenses or other similar periodic measures or
imposed on sales, assignments or any other transfers of any property deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date (based on an interim closing of the books as of the Closing); and
(iii) Taxes imposed on the basis of premium deemed equal to the amount which
would be payable on the basis of the amount of the premium written as of the
Closing. The portion of any Tax not allocable to the Pre-Closing Tax Years in
accordance with the foregoing shall be allocable to the Post-Closing Tax Years.


(c)Notwithstanding any other provision in this Agreement to the contrary, (i) to
the extent Sellers or any Affiliate of Sellers (other than the Companies) has
paid estimated Taxes that are attributable to the income, gain, business or
activities of either Company and prior to the Closing Date either Seller has not
been reimbursed for such expenses and such estimated Taxes are actually applied
to the Tax account of either Company, Sellers' liability for Taxes pursuant to
this Agreement shall be reduced by the amount of such payments, and (ii) Sellers
shall not be liable for any Tax to the extent such Tax is reflected on the
Closing SAP Balance Sheet.


SECTION 8.2. Preparation and Filing of Tax Returns.


(a)Sellers shall cause the Companies (at the expense of Sellers) to prepare or
cause to be prepared in a manner consistent with past practice and file or cause
to be filed on a timely basis all Tax Returns for taxable years that end on or
before the Closing Date. With respect to any Tax Return for 2011 required to be
filed or caused to be filed by Sellers with respect to the Companies pursuant to
this Section 8.2(a), Sellers shall (regardless of whether such Tax Return is
required to be provided to Buyer pursuant to Section 8.2(c)) provide Buyer and
its authorized representatives with a copy of such completed Tax Return and a
statement certifying and setting forth the calculation of the amount of Tax
shown on such Tax Return, together with appropriate supporting information and
schedules at least twenty (20) Business Days prior to the due date (including
any extension thereof) for the filing of such Tax Return, and Buyer and its
authorized representatives shall have the right to review and comment on such
Tax Return in accordance with the provisions of Section 8.2(c) below.
  

50

--------------------------------------------------------------------------------






(b)The Buyer shall prepare or cause to be prepared, and file or cause to be
filed on a timely basis (i) all Tax Returns for the Companies for all Straddle
Periods, and (ii) all Tax Returns for the Companies for all Post-Closing Tax
Years. Tax Returns for a Straddle Period shall be prepared in a manner
consistent with the Companies' past practices, except to the extent otherwise
required by applicable Law. The liability for any Taxes set forth on a Straddle
Period Tax Return shall be determined in accordance with the provisions of
Section 8.1 above.


(c)With respect to any Tax Return required to be filed or caused to be filed by
Sellers, on the one hand, or Buyer, on the other hand, pursuant to Section
8.2(a) and Section 8.2(b) with respect to the Companies (such Party, the “Filing
Party”) and as to which an amount of Tax is allocable to the Party that is not
the Filing Party (the “Tax Indemnifying Party”) pursuant to Section 8.2(a) or
Section 8.2(b), the Filing Party shall provide the Tax Indemnifying Party and
its authorized representatives with a copy of such completed Tax Return and a
statement certifying and setting forth the calculation of the amount of Tax
shown on such Tax Return that is allocable to such Tax Indemnifying Party,
together with appropriate supporting information and schedules at least thirty
(30) Business Days prior to the due date (including any extension thereof) for
the filing of such Tax Return, and such Tax Indemnifying Party and its
authorized representatives shall have the right to review and comment on such
Tax Return, prior to the filing of such Tax Return and shall provide to the
Filing Party written notice of any objections it has with respect to such Tax
Returns (a “Tax Dispute”) no later than twenty (20) Business Days prior to the
date when such Tax Return must be filed (including any extension thereof). In
the event of any such objections the relevant Parties shall in good faith
attempt to resolve such dispute for a period of five (5) Business Days following
the date on which the Filing Party was notified of the Tax Dispute; provided,
that if such dispute is not settled by such date (the “Tax Dispute Date”) the
Parties shall submit all such disputed matters to an independent and mutually
selected nationally recognized accounting firm or law firm (the “Tax Referee”),
within fifteen (15) Business Days prior to the date (including any extension
thereof) for the filing of such Tax Return. The decision by the Tax Referee
shall be final and binding on the Parties with respect to how any such Tax
Return should be filed. Notwithstanding anything in this Agreement to the
contrary, the fees and expenses relating to the Tax Referee shall be paid
equally by each Party to such Tax Dispute. If the Tax Referee has failed to
render a decision by the date that is three (3) days prior to the date on which
the disputed Tax Return must be filed then such Tax Return shall be filed in the
manner consistent with the Tax Indemnifying Party's position; provided, however,
that if the Tax Referee renders a final decision that differs from the position
advocated by the Tax Indemnifying Party, such Tax Returns will be amended to
reflect the final determination reached by the Tax Referee and the Tax
Indemnifying Party shall reimburse the Filing Party for any additional Taxes
that the Tax Indemnifying Party is required to pay pursuant to Section 8.1.

51

--------------------------------------------------------------------------------






(d)Payment of any amounts due under this Article VIII in respect of Taxes shall
be made: (i) except to the extent that there is a Tax Dispute or that a matter
relating to Taxes is being contested with a Taxing Authority, at least five (5)
Business Days before the due date of the applicable estimated or final Tax
Return required to be filed by the Filing Party that reports a Tax liability for
which a Tax Indemnifying Party is liable pursuant to this Agreement; and (ii)
with respect to a Tax Dispute or any matter relating to Taxes which are being
contested with a Taxing Authority, within three (3) Business Days after the
following: (A) an agreement between Sellers, on the one hand, and Buyer, on the
other hand, that an indemnity amount is payable; (B) a Final Determination
having been made by a Taxing Authority; or (C) in the event of a Tax Dispute, a
final determination by the Tax Referee. If liability under this Article VIII is
in respect of an expense relating to the contest of a Tax matter, payment of any
amounts due under this Article VIII shall be made as of the time when the
payment of the corresponding Tax is due pursuant to the immediately preceding
sentence.


SECTION 8.3. Tax Refunds. Rights and benefits relating to all credits or refunds
of Tax liabilities of the Companies no matter how secured (including credits for
overpayment of estimated Taxes) arising from or relating to any Pre-Closing Tax
Years or a liability for Tax for which Sellers have provided an indemnity under
Section 7.1(b) shall remain with and be for the benefit of Sellers, and Buyer
shall pay to Sellers the amount of any such Tax refund or credit against Taxes
received by Buyer or by either Company plus any overpayment interest accruing
from the date the corresponding Tax liability was paid. However, to the extent
that a credit or a Tax refund of a Tax arising from or relating to any
Pre-Closing Tax Years is attributable to the carryback of a Post-Closing Tax
Year Tax attribute, such Tax Refund or credit shall be the property of Buyer.


SECTION 8.4. Tax Notice; Tax Controversies. Sellers, on the one hand, and Buyer,
on the other hand, shall provide to each other notice within five (5) Business
Days of receipt of any notice of deficiency, proposed adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim (a “Tax Claim”) in which a Taxing Authority makes or proposes to
make a Tax adjustment to any Tax period which includes any period up to and
including the Closing Date. Sellers shall control the conduct of any Tax Claim
that: (i) could adversely affect the Taxes of Sellers or any Affiliate thereof
or (ii) could result in Sellers being liable for any amount of Taxes or losses
related thereto, either under the Law or pursuant to this Agreement (a “Seller
Tax Claim”), but only to the extent that such Seller Tax Claim is severable from
other Tax Claims which are not Seller Tax Claims. Buyer shall control all other
proceedings. With respect to any Tax Claim, the Party not controlling the
proceeding of such Tax Claim or its representative shall (to the extent
permitted by Law) have the right, at its expense, to participate in any such Tax
Claim. The Parties agree that they will not settle, compromise or agree to any
Tax adjustment which affects or could affect any other Party's Tax liability
without the prior written consent of such other Party, which consent shall not
be unreasonably withheld; provided, that Sellers shall have the right to settle
or compromise any such proceedings without the consent of Buyer to the extent
such settlement or compromise will not adversely affect the Tax liability of
Buyer or any Affiliate thereof (including the Companies) after the Closing Date,
and Buyer shall have the right to settle or compromise any such proceedings
without the consent of Sellers to the extent such settlement or compromise will
not adversely affect the Tax liability of either Seller or any Affiliate thereof
prior to the Closing Date.



52

--------------------------------------------------------------------------------




SECTION 8.5. Cooperation and Controversies.


(a)Sellers, on the one hand, and Buyer, on the other hand, shall reasonably
cooperate, and shall cause their respective Affiliates, agents, auditors,
representatives, officers and employees reasonably to cooperate, in preparing
and filing all Tax Returns (including amended returns and claims for refund),
including maintaining and making available to each other all records necessary
in connection with Taxes and with respect to any Tax Claim, which cooperation
shall include but not be limited to (i) providing all relevant information that
is available to Buyer, Sellers and/or the Companies, as the case may be, with
respect to such Tax Claim; (ii) making personnel available at reasonable times;
and (iii) preparation of responses to requests for information; provided, that
the foregoing shall be done in a manner so as to not unreasonably interfere with
the conduct of business by Buyer, Sellers or the Companies, as the case may be.
None of Sellers or Buyer or the Companies shall dispose of any Tax Returns, Tax
schedules, Tax work-papers or any books or records unless it first offers in
writing to the other Parties the right to take possession of such materials at
each such other Party's sole expense and if any other such Party fails to accept
such offer within fifteen (15) Business Days of the offer being made or if an
offer is accepted and the offeree fails to take possession within thirty (30)
Business Days of the date on which the offer is made. Any information obtained
under this Section 8.5 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
with respect to any Tax Claim.


(b)Within 180 days after the Closing Date, Buyer shall cause each Company to
prepare and provide to Sellers a package of Tax information materials,
including, without limitation, schedules and work papers (the “Tax Package”)
required by Sellers to enable Sellers to prepare and file all Tax Returns
required to be prepared and filed by Sellers pursuant to Section 8.2(a) and upon
Sellers' reasonable request, Buyer shall provide to Sellers any additional
information that may be requested by Sellers. The Tax Package shall be prepared
in good faith in a manner consistent with past practice.


SECTION 8.6. Transfer Taxes. Sellers, jointly and severally on the one hand, and
Buyer, on the other hand, shall each be liable for and shall hold the other
harmless against one-half of any Real Property transfer, sales, use, transfer,
stock transfer, and stamp taxes, any transfer, recording, registration and other
fees, and any similar Taxes which become payable as a result of the transactions
contemplated by the Transaction Agreements (collectively, “Transfer Taxes”).
Buyer or Sellers, as appropriate, shall execute and deliver all instruments and
certificates necessary to enable the other Parties to comply with any filing
requirements relating to any such Transfer Taxes.


ARTICLE IX


TERMINATION PRIOR TO THE CLOSING


SECTION 9.1. Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:

53

--------------------------------------------------------------------------------






(a)by Sellers, acting jointly, or Buyer in writing, if any Order shall have been
issued and shall have become final and nonappealable, or if any statute shall
have been enacted, or if any rule or regulation shall have been promulgated by
any Governmental Entity, that prohibits or restrains such Parties or Party from
consummating the transactions contemplated by this Agreement, and the Parties or
Party seeking to terminate this Agreement pursuant to this Section 9.1(a) shall
have used commercially reasonable best efforts to cure such condition;


(b)by Sellers, acting jointly, or Buyer in writing, if the Closing has not
occurred on or prior to May 31, 2013 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 9.1(b)
shall not be available to a Party whose failure to fulfill any obligation under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date;


(c)by Sellers, acting jointly, or Buyer, if there shall have been a breach by
Buyer or either Seller, respectively, of any of their respective
representations, warranties, covenants or obligations contained herein, which
breach would result in the failure to satisfy any condition set forth in Section
5.1 or Section 5.2, and in any such case such breach shall be incapable of being
cured or, if capable of being cured, shall not have been cured on or prior to
the earlier of (x) the Termination Date and (y) the thirtieth (30th) calendar
day following receipt of written notice thereof by the Party alleged to be in
breach; provided, however, that the right to terminate this Agreement under this
Section 9.1(c) shall not be available to a Party whose shall then be in breach
of this Agreement, which breach would result in the failure to satisfy any
condition set forth in Section 5.1 or Section 5.2; or


(d)at any time prior to the Closing, by mutual written consent of Sellers,
acting jointly, and Buyer.


SECTION 9.2. Effect of Termination; Survival. In the event of termination of
this Agreement as provided in Article IX:


(a)this Agreement shall forthwith become void and there shall be no liability on
the part of any Party except (i) under the provisions of Section 10.1, and any
other Section of this Agreement which, by its express provisions, survives the
termination of this Agreement, or the survival of which is necessary to fulfill
the intended effect of any other Section which, by its express provisions,
survive the termination of this Agreement and (ii) that nothing herein shall
relieve any Party from liability for any breach of this Agreement prior to its
termination; and


(b)all filings, applications and other submissions made pursuant to the
transactions contemplated by this Agreement shall, to the extent practicable, be
withdrawn from the Governmental Entity or other Person to which made.



54

--------------------------------------------------------------------------------




ARTICLE X


GENERAL PROVISIONS


SECTION 10.1 Fees and Expenses. Whether or not the Closing shall occur, except
as provided herein, each Party shall pay such Party's own fees and expenses
incident to preparing for, entering into and carrying out this Agreement and the
transactions contemplated hereby; provided, Sellers shall also be solely
responsible, jointly and severally, for all fees and expenses of the Companies
arising prior to the Closing and incident to preparing for, entering into and
carrying out the Transaction Agreements and the transactions contemplated hereby
and thereby.


SECTION 10.2 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of (a) in the case of personal delivery, when actually delivered; (b)
in the case of delivery by prepaid overnight courier with guaranteed next day
delivery, the day designated for delivery by such courier; (c) in the case of
delivery by registered or certified mail, postage prepaid, return receipt
requested, five (5) days after deposit in the mails; (d) in the case of
transmittal by facsimile, upon receipt by the sender of a printed confirmation
of transmittal; or (e) in the case of transmittal by electronic mail, upon
receipt by the sender of electronic confirmation of such transmittal, and in
each case shall be addressed as follows (or at such other address, facsimile
number or e-mail address for a Party as shall be specified by like notice):


(a)If to Buyer, to:
White Mountains Solutions Holding Company
628 Hebron Avenue
Building 2, Suite 106
Glastonbury, Connecticut 06033
Facsimile: (860) 368-2010
Attention: W. Neal Wasserman, President
E-mail: neal.wasserman@wtmsolutionsinc.com


and to:


Sirius Re Holdings, Inc.
628 Hebron Avenue
Building 2, Suite 106
Glastonbury, Connecticut 06033
Facsimile: (860) 368-2010
Attention: Christine H. Repasy, Esquire, General Counsel
E-mail: christine.repasy@wtmreservices.com



55

--------------------------------------------------------------------------------




with a copy, which shall not constitute notice to Buyer, to:


Stevens & Lee, PC
485 Madison Avenue, 20th Floor
New York, New York 10022
Facsimile: (610) 371-7360
Attention: Michael A. Petrizzo, Jr.
E-mail: mapj@stevenslee.com


(b)If to Sellers (which single notice shall constitute notice to both Sellers),
to:


PICO Holdings, Inc.
7979 Ivanhoe Avenue, Suite 300
La Jolla, CA 92037
Facsimile: (858) 456-6480
Attention: Max Webb, Chief Financial Officer
E-mail: mwebb@picoholdings.com


with a copy, which shall not constitute notice to Sellers, to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Facsimile: (858) 638-5011
Attention: Neil P. Balmert
E-mail: neil.balmert@dlapiper.com


SECTION 10.3.Interpretation. This Agreement shall be governed by the following
rules of interpretation: (a) when a reference is made in this Agreement to an
Article, Section, Schedule, or Disclosure Schedule, such reference shall be to
an Article of, a Section of, or a Schedule or Disclosure Schedule to, this
Agreement unless otherwise indicated; (b) any fact or item disclosed in any
section of the Disclosure Schedule shall be deemed disclosed in all other
sections of the Disclosure Schedule to which such fact or item may apply where
the relevance of such disclosure is readily apparent from the text or
information disclosed; provided, that the mere listing (or inclusion of a copy)
of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty pertains to the existence of the document or other item itself); (c)
disclosure of any item in the Disclosure Schedule shall not be deemed an
admission that such item represents a material item, fact, exception of fact,
event or circumstance or that occurrence or non-occurrence of any change or
effect related to such item could result in a Seller Material Adverse Effect or
Buyer Material Adverse Effect; (d) the table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement; (e) whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation;” (f) whenever the
singular is used herein, the same shall include the plural, and whenever the
plural is used herein, the same shall include the singular, where appropriate;
and (g) references to “$” shall mean United States dollars.



56

--------------------------------------------------------------------------------




SECTION 10.4.Entire Agreement; Third-Party Beneficiaries.


(a)This Agreement (including all exhibits and schedules hereto, and the
Disclosure Schedule), together with the other Transaction Agreements,
constitutes the entire agreement of the Parties with respect to the subject
matter contained herein and therein, and supersedes all prior agreements,
understandings, representations and warranties, both written and oral, among the
Parties with respect to such subject matter.


(b)Except as otherwise provided in Article VII or VIII as respects Indemnified
Parties, the terms and provisions of this Agreement are intended solely for the
benefit of the Parties, and their respective successors and assigns, and nothing
in this Agreement is intended or shall be construed to give any other Person any
legal or equitable right, remedy or claim under, or in respect of, this
Agreement or any provision contained herein.


SECTION 10.5.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be interpreted and construed in accordance with the Laws of
the State of New York, without regard to its conflict of laws principles that
would require application of the Laws of a jurisdiction other than the State of
New York. Except as provided in Section 2.2(c) and Section 8.2(c), the Parties
hereby irrevocably and unconditionally (a) submit to the exclusive jurisdiction
of any State or Federal Court sitting in the Borough of Manhattan, the City of
New York (any such court, a “New York Court”), over any Action arising out of or
relating to this Agreement; (b) agree that service of any process, summons,
notice or document by the means specified herein shall be effective service of
process for any Action brought against such Party in a New York Court; (c) waive
any objection to the laying of venue of any such Action brought in a New York
Court has been brought in an inconvenient forum; and (d) agree that final
judgment in any such Action in a New York Court shall be conclusive and binding
upon the Parties and may be enforced in any other courts to whose jurisdiction
the Party against whom enforcement is sought may be subject, by suit upon such
judgment. IN ADDITION TO THE FOREGOING, EACH PARTY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, AND EACH PARTY HEREBY ACKNOWLEDGES THAT SUCH
WAIVER IS MADE WITH FULL UNDERSTATING AND KNOWLEDGE OF THE NATURE OF THE RIGHTS
AND BENEFITS WAIVED HEREBY.


SECTION 10.6.Assignment. Neither this Agreement nor any of the rights, interests
or obligations of any Party shall be assigned, in whole or in part, by operation
of law or otherwise by such Party without the prior written consent of the other
Parties, and any such assignment that is not consented to shall be null and
void; provided, however, that Buyer may (a) assign any or all of its rights and
interests hereunder to one or more of its Affiliates and (b) designate one or
more of its Affiliates to perform its obligations hereunder (in any or all of
which cases Buyer nonetheless shall remain responsible for the performance of
all of its obligations hereunder). Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns.



57

--------------------------------------------------------------------------------




SECTION 10.7.Nature of Obligations. The representations, warranties, covenants
and obligations of Sellers contained in the Agreement are joint and several
obligations. This means that each Seller shall be responsible to the extent
provided in Article VII and Article VIII for any Losses Buyer Indemnified
Parties may suffer as a result of any inaccuracy, breach or failure to perform
thereof.


SECTION 10.8.Exclusive Remedies and Specific Performance.


(a)Subject to Section 10.8(b), the Parties acknowledge and agree that their sole
and exclusive remedy with respect to any and all claims (other than claims
arising from fraud, criminal activity or willful misconduct on the part of a
Party hereto in connection with the transactions contemplated by this Agreement)
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in
Article VII and Article VIII. In furtherance of the foregoing, each Party hereby
waives, to the fullest extent permitted under Law, any and all rights, claims
and causes of action for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement it may have against the other Parties hereto and their
Affiliates and each of their respective representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
Article VII and this Article VIII. Nothing in this Section 10.8 shall limit any
Person's right to seek and obtain any equitable relief to which any Person shall
be entitled or to seek any remedy on account of any Party's fraudulent, criminal
or intentional misconduct.


(b)The Parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that, prior to the termination of this Agreement pursuant to Section
9.1, the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement by the other Parties or to specific performance of
the terms hereof in addition to any other remedies at Law or in equity.


SECTION 10.9.Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Requirements of Law, but if any provision
or portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Requirements of Law, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.


SECTION 10.10.Amendment; Modification and Waiver. This Agreement may be amended,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by each of the Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

58

--------------------------------------------------------------------------------




SECTION 10.11.Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each
Party and delivered to the other Parties. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar uneditable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

59

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized as of the Date of this Agreement.


PICO HOLDINGS, INC.




By:     /s/ James F. Mosier__
Name: James F. Mosier
Title: Secretary




PICO INVESTMENT CORPORATION




By:     /s/ James F. Mosier__
Name: James F. Mosier
Title: Secretary




WHITE MOUNTAINS SOLUTIONS HOLDING COMPANY




By:     /s/ W. Neal Wasserman_    
Name: W. Neal Wasserman
Title: President

60

--------------------------------------------------------------------------------






Exhibit A - Reference SAP Balance Sheet


PHYSICIANS & CITATION
 
 
 
 
 
Pro-Forma Statutory Balance Sheet Analysis: June 30, 2011
 
 
 
 
(in $ millions)
 
 
 
 
 
 
Physicians
Citation
Combined
Stat
Liquidations
& i/co settlement
Pre-close
Dividend
Pro-Forma
Stat Value
 
 
 
$ millions
$ millions
$ millions
$ millions
$ millions
$ millions
 
Assets
 
 
 
 
 
 
 
 
Bonds
$
4.42


$
11.73


$
16.15


$
(5.00
)
$
(9.78
)
$
1.37


 
 
Equities
17.06


5.95


23.01


(10.00
)
(13.01
)
—


 
 
 Equities: Affiliates
 
5.06


5.06


 
(5.06
)
—


 
 
 Cash
15.93


2.93


18.86


12.45


 
31.31


 
 
 Receivables
0.04


 
0.04


 
 
0.04


 
 
 Investment income due
0.08


0.09


0.17


 
 
0.17


 
 
 Paid loss recoverables
0.02


0.17


0.19


 
 
0.19


 
 
 FIT recoverable
 
0.67


0.67


(0.67
)
 
—


 
 
 Net deferred tax asset
 
1.28


1.28


 
 
1.28


 
 
 Receivable from affiliates
0.01


 
0.01


(0.01
)
 
—


 
 
 Other
 
0.13


0.13


 
 
0.13


 
 
 
 
 
 
 
 
 
 
 
Total Assets
$
37.56


$
28.01


$
65.57


$
(3.23
)
$
(27.85
)
$
34.49


 
 
 
 
 
 
 
 
 
 
 Liabilities & Surplus
 
 
 
 
 
 
 
 
 Loss and LAE reserves
1.86


6.66


8.52


 
 
8.52


 
 
 Other expenses
 
 
—


 
 
—


 
 
 FIT payable
3.00


 
3.00


(3.00
)
 
—


 
 
 Net deferred tax liability
1.31


 
1.31


 
 
1.31


 
 
 Funds held
 
0.17


0.17


 
 
0.17


 
 
 Provision for reinsurance
 
0.10


0.10


 
 
0.10


 
 
 Payable to affiliates
0.11


0.12


0.23


(0.23
)
 
—


 
 
 Other liabilities
0.16


0.23


0.39


 
 
0.39


 
 
 
 
 
 
 
 
 
 
 
 Total Liabilities
6.44


7.28


13.72


(3.23
)
—


10.49


 
 
 
 
 
 
 
 
 
 
 
 Common Stock
1.00


5.00


6.00


 
 
6.00


 
 
 Gross Paid in Surplus
10.00


26.55


36.55


 
(27.85
)
8.70


 
 
 Unassigned Funds
20.12


(10.82
)
9.30


 
 
9.30


 
 
 Surplus / Equity
31.12


20.73


51.85


—


(27.85
)
24.00


 
 
 
 
 
 
 
 
 
 
Total Liabilities & Surplus
$
37.56


$
28.01


$
65.57


$
(3.23
)
$
(27.85
)
$
34.49








61

--------------------------------------------------------------------------------






Exhibit B - Guaranty


(Attached)



62

--------------------------------------------------------------------------------






Exhibit 2.2(a) - Allocation of Purchase Price




Pro rata, based on the statutory surplus of each Company as of the Closing Date,
calculated in a manner consistent with that used to prepare each Company's
Annual Statutory Statement for 2011.



63

--------------------------------------------------------------------------------






Schedule 1.1 - Targeted Pre-Closing Dividends




Targeted Pre-Closing Dividends, in a maximum aggregate amount of $27,850,000
will consist of:


l
“A”: All equity securities on the date of the Pre-Closing Dividends (other than
any Investment Asset that is on deposit with a Governmental Authority in
connection with an Insurance License).
l
“B”: All corporate bonds on the date of the Pre-Closing Dividends (other than
any Investment Asset that is on deposit with a Governmental Authority in
connection with an Insurance License).
l
“C”: Treasury bonds and other obligations of Governmental Entities, to the
extent the Fair Market Value of “A” and “B” (or proceeds from the sale of “A”
and “B”) is less than $27,850,000.




64